 



Exhibit 10.1
EXECUTION VERSION
PURCHASE AGREEMENT
BY AND AMONG
QUEST MIDSTREAM PARTNERS, L.P.,
QUEST MIDSTREAM GP, LLC,
QUEST RESOURCE CORPORATION,
ALERIAN OPPORTUNITY PARTNERS IX, L.P.,
BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP,
TORTOISE CAPITAL RESOURCES CORPORATION,
TORTOISE GAS AND OIL CORPORATION,
DALEA PARTNERS, LP,
HARTZ CAPITAL MLP, LLC,
ZLP FUND, L.P.,
KED MME INVESTMENT PARTNERS, LP,
EAGLE INCOME APPRECIATION PARTNERS, L.P.,
EAGLE INCOME APPRECIATION II, L.P.,
CITIGROUP FINANCIAL PRODUCTS, INC.
AND
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
October 16, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I.
       
 
       
DEFINITIONS AND INTERPRETATIONS
       
1.1. Definitions
    1  
1.2. Interpretations
    1  
 
       
ARTICLE II.
       
 
       
PURCHASE AND SALE OF COMMON UNITS
       
2.1. Purchase and Sale of Common Units
    2  
2.2. Time and Place of Closing
    2  
2.3. Conditions to the Closing
    3  
2.4. Deliveries Upon Execution of this Agreement
    4  
2.5. Documents and Funds Held in Escrow
    5  
2.6. Deliveries at Closing
    6  
 
       
ARTICLE III.
       
 
       
REPRESENTATIONS AND WARRANTIES OF QRC
       
3.1. Organization; Qualification
    7  
3.2. Authority; Enforceability
    7  
3.3. No Violation; Consents and Approvals
    8  
3.4. Class A Subordinated Units and Class B Subordinated Units
    8  
3.5. Material Contracts
    8  
3.6. Permits
    9  
3.7. Independent Petroleum Engineer
    9  
3.8. No Labor Dispute
    9  
3.9. Employee Benefit Plans
    9  
 
       
ARTICLE IV.
       
 
       
REPRESENTATIONS AND WARRANTIES OF ISSUER
       
4.1. Organization; Qualification
    10  
4.2. Authority; Enforceability
    11  
4.3. No Violation; Consents and Approvals
    11  
4.4. Capitalization
    12  
4.5. No Subsidiaries
    13  
4.6. GP Formation and Ownership
    13  
4.7. Ownership of GP Interest in Issuer
    13  
4.8. Incentive Distribution Rights
    13  
4.9. Ownership of Bluestem
    13  
4.10. Issuance of the Indicated Units
    14  
4.11. Financial Statements
    14  
4.12. Accounting Firm
    15  
4.13. Absence of Certain Changes or Events
    15  
4.14. Compliance with Law
    15  

-i-



--------------------------------------------------------------------------------



 



Table of Contents

              Page
4.15. No Default
    15  
4.16. Real Property; Rights of Way
    16  
4.17. Personal Property
    17  
4.18. Insurance
    17  
4.19. Environmental Matters
    17  
4.20. Material Contracts
    18  
4.21. Legal Proceedings
    18  
4.22. Permits
    19  
4.23. Taxes
    19  
4.24. Employee Benefit Plans
    19  
4.25. Affiliate Contracts; Sufficiency of Assets
    20  
4.26. Restrictions on Distributions
    20  
4.27. Private Placement
    21  
4.28. Registration Rights
    21  
4.29. Investment Company
    21  
4.30. No Side Agreements
    21  
4.31. Qualifying Income
    21  
4.32. Disclosure
    21  
4.33. Brokers’ Fee
    21  
4.34. Books and Records; Internal Controls
    21  
4.35. No Labor Dispute
    22  
 
       
ARTICLE V.
       
 
       
REPRESENTATIONS AND WARRANTIES OF BUYER
       
5.1. Organization
    22  
5.2. Authority Relative to this Agreement
    22  
5.3. Consents and Approvals; No Violation
    22  
5.4. Acquisition for Investment; Due Diligence
    23  
5.5. No Side Agreements
    23  
5.6. Brokers’ Fee
    24  
 
       
ARTICLE VI.
       
 
       
COVENANTS OF THE PARTIES
       
6.1. Expenses
    24  
6.2. Partnership Matters
    24  
6.3. Use of Proceeds from Sale of the Indicated Units
    25  
6.4. Integration
    25  
6.5. Further Assurances
    25  
6.6. Public Statements
    25  
6.7. No Implied Representations
    26  
6.8. Independent Nature of Buyer’s Obligations and Rights
    26  
6.9. Tax Shield
    27  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE VII.
       
 
       
INDEMNIFICATION
       
7.1. Survival
    27  
7.2. Indemnification Obligations of QRC and Issuer
    27  
7.3. Indemnification Obligations of Buyer
    28  
7.4. Indemnification Procedures and Limitations
    28  
 
       
ARTICLE VIII.
       
 
       
MISCELLANEOUS PROVISIONS
       
8.1. Amendment and Modification
    30  
8.2. Waiver of Compliance; Consents
    30  
8.3. Notices
    30  
8.4. Assignment
    31  
8.5. Governing Law
    32  
8.6. Facsimiles; Counterparts
    32  
8.7. Entire Agreement
    32  
8.8. Severability
    32  
8.9. Third Party Beneficiaries
    32  

-iii-



--------------------------------------------------------------------------------



 



EXECUTION VERSION
PURCHASE AGREEMENT
     This PURCHASE AGREEMENT, dated as of October 16, 2007 (this “Agreement”),
is made and entered into by and among Quest Midstream Partners, L.P., a Delaware
limited partnership (“Issuer”), Quest Midstream GP, LLC, a Delaware limited
liability company (“GP”), Quest Resource Corporation, a Nevada corporation
(“QRC”), and Alerian Opportunity Partners IX, L.P., Bel Air MLP Energy
Infrastructure Fund, LP, Tortoise Capital Resources Corporation, Tortoise Gas
and Oil Corporation, Dalea Partners, LP, Hartz Capital MLP, LLC, ZLP Fund, L.P.,
KED MME Investment Partners, LP, Eagle Income Appreciation Partners, L.P., Eagle
Income Appreciation II, L.P., Citigroup Financial Products, Inc. and The
Northwestern Mutual Life Insurance Company (each sometimes referred to herein as
a “Buyer” and collectively as the “Buyers”).
     WHEREAS, on the terms and conditions contained in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated under the Securities
Act, each Buyer desires to purchase from Issuer, and Issuer desires to issue and
sell to such Buyer the number of the Issuer’s Common Units specified for each
Buyer in Section 2.1 of this Agreement;
     WHEREAS, Issuer desires to sell up to 3,750,000 Common Units and the Buyers
desire to purchase such Common Units from Issuer in accordance with the
provisions of this Agreement; and
     WHEREAS, Issuer has agreed to provide Buyers with certain registration
rights with respect to the Common Units acquired pursuant to this Agreement;
     NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATIONS
     1.1. Definitions. Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement have the meanings set forth in
the Section 1.1 of Exhibit A.
     1.2. Interpretations. Unless expressly provided to the contrary in this
Agreement, this Agreement shall be interpreted in accordance with the provisions
set forth in Section 1.2 of Exhibit A.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
PURCHASE AND SALE OF COMMON UNITS
     2.1. Purchase and Sale of Common Units. Upon the terms contained in this
Agreement, each Buyer, severally and not jointly, hereby agrees to purchase from
Issuer, and Issuer agrees to issue and sell to each Buyer, the number of Common
Units set forth below opposite such Buyer’s name (such number of Common Units to
be purchased by each respective Buyer is referred to as the “Indicated Units”).
Each Buyer will pay a purchase price of $20.00 per Common Unit for its Indicated
Units resulting in an aggregate purchase price for each Buyer in the amount
indicated below.

                              Aggregate       Number of Common Units    
Purchase Price for   Buyer   (“Indicated Units”)     Common Units  
Alerian Opportunity Partners IX, L.P.
    500,000     $ 10,000,000  
Bel Air MLP Energy Infrastructure Fund, LP
    150,000     $ 3,000,000  
Tortoise Capital Resources Corporation
    235,000     $ 4,700,000  
Tortoise Gas and Oil Corporation
    465,000     $ 9,300,000  
Dalea Partners, LP
    300,000     $ 6,000,000  
Hartz Capital MLP, LLC
    200,000     $ 4,000,000  
ZLP Fund, L.P.
    250,000     $ 5,000,000  
KED MME Investment Partners, LP
    350,000     $ 7,000,000  
Eagle Income Appreciation Partners, L.P.
    322,500     $ 6,450,000  
Eagle Income Appreciation II, L.P.
    102,500     $ 2,050,000  
Citigroup Financial Products, Inc.
    625,000     $ 12,500,000  
The Northwestern Mutual Life Insurance Company
    250,000     $ 5,000,000  
 
           
TOTAL
    3,750,000     $ 75,000,000  
 
           

The aggregate purchase price to be paid by each respective Buyer for Common
Units (as reflected in Section 2.1) is referred to as the “Indicated Purchase
Price.”
     2.2. Time and Place of Closing. Completion of the transactions referred to
in this Article II (the “Closing”) will take place at the offices of Stinson
Morrison Hecker LLP, 1201 Walnut Street, Kansas City, Missouri 64106 on or
immediately prior to the closing of the acquisition by Issuer of certain
interstate transmission pipelines located in Kansas and Oklahoma of Enbridge
Midcoast Energy, L.P. (the “Asset Purchase”) pursuant to the Purchase and Sale
Agreement dated October 9, 2007 (the “Purchase and

2



--------------------------------------------------------------------------------



 



Sale Agreement”). Such date is referred to as the “Closing Date.” Issuer shall
provide to Escrow Agent and each Buyer four Business Days prior written notice
of the Closing (“Closing Notice”).
     2.3. Conditions to the Closing .
     (a) Mutual Conditions. The respective obligation of each party to
consummate the purchase and the issuance and sale of the Indicated Units shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable law):
          (i) no statute, rule, order, decree or regulation shall have been
enacted or promulgated, and no action shall have been taken, by or before any
governmental authority of competent jurisdiction that temporarily, preliminarily
or permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the Transactions or makes the Transactions illegal;
          (ii) there shall not be pending any suit, action or proceeding by or
before any governmental authority seeking to restrain, preclude, enjoin or
prohibit the Transactions; and
          (iii) all conditions to the closing of the Asset Purchase pursuant to
the Purchase and Sale Agreement have been met or waived and the Asset Purchase
will close contemporaneously with the issuance and sale of the Indicated Units
contemplated by this Agreement.
     (b) Buyers’ Conditions. The obligation of the Buyers to consummate the
purchase of the Indicated Units shall be subject to the satisfaction on or prior
to the Closing Date of each of the following conditions:
          (i) the representations and warranties of QRC, the Issuer and GP
contained in this Agreement shall be true and correct in all material respects
(except that (x) those representations and warranties that are qualified by
materiality and (y) the representations and warranties of the Issuer and GP
contained in Sections 4.11 and 4.13 shall be true and correct in all respects)
both when made and at and as of the Closing Date, as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such date),
          (ii) the Partnership Parties and QRC shall have performed and complied
with the covenants and agreements contained in this Agreement which are required
to be performed and complied with prior to the Closing,
          (iii) Buyer shall have received a certificate signed on behalf of each
of Issuer and GP indicating that the conditions set forth in clause (i) and
clause (ii) have been satisfied at and as of Closing, and

3



--------------------------------------------------------------------------------



 



          (iv) QRC, Issuer and GP shall have delivered, or caused to be
delivered, at the Closing, the closing deliveries described in Section 2.6.
          (c) The Partnership Parties’ Conditions. The obligation of the
Partnership Parties to consummate the sale of the Indicated Units shall be
subject to the representations and warranties of the Buyers contained in this
Agreement being true and correct in all material respects both when made and at
and as of the Closing Date, as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such date).
Each Buyer shall deliver to Issuer a certificate signed on behalf of such Buyer
indicating that the foregoing condition has been satisfied at and as of Closing.
     2.4. Deliveries Upon Execution of this Agreement, Upon Receipt of Closing
Notice and Upon Closing. Subject to the terms and conditions hereof, the
following shall occur:
     (a) Upon the execution of this Agreement, each Buyer shall deliver, or
cause to be delivered, to Issuer, this Agreement, which shall have been duly
executed by such Buyer.
     (b) Not later than two Business Days following receipt by Buyer of the
Closing Notice, each Buyer shall deliver, or cause to be delivered to Issuer the
Escrow Agreement substantially in the form of Exhibit B (the “Escrow
Agreement”), which shall have been duly executed by Buyer.
     (c) Not later than two Business Days following receipt by Buyer of the
Closing Notice, each Buyer shall deliver, or cause to be delivered, to Escrow
Agent:
          (i) the Escrow Agreement, which shall have been duly executed by such
Buyer; and
          (ii) the Indicated Purchase Price for the Indicated Units to be
purchased by such Buyer, such delivery to be made by wire transfer of
immediately available funds to the Escrow Account.
     (d) Not later than two Business Days following receipt by Buyer of the
Closing Notice, each Buyer shall deliver, or cause to be delivered, to Stinson
Morrison Hecker LLP;
          (i) the First Amendment to Registration Rights Agreement in the form
of Exhibit C (the “First Amendment to Registration Rights Agreement”), which
shall have been duly executed by such Buyer;
          (ii) the Second Amended and Restated Limited Partnership Agreement, in
the form of Exhibit D (the “Partnership Agreement”), which shall have been duly
executed by such Buyer; and

4



--------------------------------------------------------------------------------



 



          (iii) the Amended and Restated Investors’ Rights Agreement, in the
form of Exhibit E (the “Investors’ Rights Agreement”), which shall have been
duly executed by such Buyer.
     (e) Upon the execution of this Agreement, Issuer and, where applicable, GP
and QRC shall deliver, or cause to be delivered, to each Buyer:
          (i) this Agreement, which shall have duly executed by Issuer, GP and
QRC;
          (ii) certificates of the Secretary of State of the State of Delaware,
each dated a recent date, that each of the Partnership Parties is in good
standing; and
          (iii) a certificate of the Secretary of State of the State of Nevada,
dated a recent date, that QRC is in good standing.
     (f) In connection with its delivery of the Closing Notice, Issuer shall
deliver, or cause to be delivered, to each Buyer, the Escrow Agreement, which
shall have been duly executed by Issuer.
     (g) Concurrently with the delivery by Issuer of the Closing Notice, Issuer
shall deliver, or cause to be delivered, to the Escrow Agent, the Escrow
Agreement, which shall have been duly executed by Issuer.
     (h) Concurrently with the delivery by Issuer of the Closing Notice, Issuer
and, where applicable, GP and QRC shall deliver, or cause to be delivered, to
Stinson Morrison Hecker LLP:
          (i) the First Amendment to Registration Rights Agreement, which shall
have been duly executed by Issuer;
          (ii) the Partnership Agreement, which shall have been duly executed by
Issuer and GP; and
          (iii) the Investors’ Rights Agreement, which shall have been duly
executed by Issuer, GP and QRC.
     (i) The parties shall each deliver such other certificates, consents and
documents required to be delivered by such party upon execution of this
Agreement, if any.
     2.5. Documents and Funds Held in Escrow. Stinson Morrison Hecker LLP shall
hold in escrow pending Closing those documents specifically delivered to it
pursuant to Section 2.4. Pursuant to the Escrow Agreement, Escrow Agent shall
hold in escrow the Indicated Purchase Price for the Indicated Units to be
purchased by each Buyer. Pursuant to the Escrow Agreement, the Escrow Agent
shall distribute such funds

5



--------------------------------------------------------------------------------



 



and such documents only in accordance with the directions set forth in the
Escrow Agreement.
     2.6. Deliveries at Closing. At or immediately prior to the Closing, subject
to the terms and conditions hereof, the following shall occur:
     (a) Issuer shall deliver, or cause to be delivered, to Escrow Agent:
          (i) a certificate of Issuer (A) certifying that the Asset Purchase
will close concurrent with or immediately following the Closing of the purchase
of the Indicated Units hereunder and (B) directing the Escrow Agent to release
the Indicated Purchase Price to Issuer for the Indicated Units to be purchased
by each Buyer; and
          (ii) such other documents required by Escrow Agent pursuant to the
Escrow Agreement.
     (b) Escrow Agent shall disburse to Issuer pursuant to the Escrow Agreement
the Indicated Purchase Price for the Indicated Units to be purchased by each
Buyer.
     (c) Issuer shall direct Stinson Morrison Hecker LLP to release from escrow
to Issuer, GP, QRC and each Buyer, as applicable, those documents held by
Stinson Morrison Hecker LLP described in Section 2.4.
     (d) Issuer and, where applicable, GP and QRC shall deliver, or cause to be
delivered, to each Buyer:
          (i) the Indicated Units to be purchased by such Buyer by delivery of
certificates evidencing such Indicated Units meeting the requirements of the
Partnership Agreement, all free and clear of any liens, encumbrances, security
interests, equities, charges or claims of any other Person or other restrictions
whatsoever (other than those arising under the Partnership Agreement or state or
federal laws), and subject to the terms and conditions thereof;
          (ii) a tax opinion addressed to such Buyer from Stinson Morrison
Hecker LLP, dated as of the Closing, substantially in the form and substance
attached hereto as Exhibit F;
          (iii) an opinion addressed to such Buyer from Stinson Morrison Hecker
LLP, dated as of the Closing, substantially in the form and substance attached
hereto as Exhibit G;
          (iv) an opinion addressed to such Buyer from Brownstein Hyatt Farber
Schreck, P.C., dated as of the Closing, substantially in the form and substance
attached hereto as Exhibit H;

6



--------------------------------------------------------------------------------



 



          (v) a certificate of Issuer, in the form of Exhibit I, which shall
have been duly executed by the Chief Executive Officer and Chief Financial
Officer of Issuer;
          (vi) a certificate of QRC, in the form of Exhibit J, which shall have
been duly executed by the Chief Executive Officer and Chief Financial Officer of
QRC; and
          (vii) certificates of the Secretary of State of the State of Delaware,
each dated a recent date, that each of the Partnership Parties is in good
standing; and
          (viii) a certificate of the Secretary of State of the State of Nevada,
dated a recent date, that QRC is in good standing.
     (e) The parties shall each deliver such other certificates, consents and
documents required to be delivered by such party at or prior to the Closing Date
pursuant to this Agreement or otherwise required in connection herewith.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF QRC
     Except as set forth in the Disclosure Schedule, QRC, hereby represents and
warrants to each Buyer that, after giving effect to the issuance and sale of the
Indicated Units, on the date hereof, and as of the Closing (without giving
effect to the Acquired Entities, the Asset Purchase or any matters related
thereto), respectively, as follows:
     3.1. Organization; Qualification. QRC is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and operate it
properties and to carry on its business as is now being conducted. QRC is duly
qualified, registered or licensed to do business as a corporation and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so duly qualified, registered or
licensed and in good standing would not have or be reasonably expected to have,
individually or in the aggregate, a material adverse effect upon the business,
financial condition or results of operations of QRC and its Subsidiaries, taken
as a whole, except for any effect resulting from changes in general economic,
political or business conditions which affect QRC and its Subsidiaries in a
similar manner to their competitors (a “QRC Material Adverse Effect”).
     3.2. Authority; Enforceability. QRC has the corporate, power and authority
to execute and deliver the Transaction Documents to which it is a party, and to
consummate the Transactions contemplated by such Transaction Documents. The
execution and delivery by QRC of the Transaction Documents to which it is a
party, and the consummation by QRC of the Transactions have been duly and
validly authorized by QRC and no other proceedings on the part of QRC is
necessary to authorize the Transaction Documents to which it is a party or to
consummate the transactions

7



--------------------------------------------------------------------------------



 



contemplated hereby or thereby. Each of the Transaction Documents to which QRC
is a party have been duly executed and delivered by QRC and, each Transaction
Document to which it is a party constitutes the valid and binding agreement of
QRC, and is enforceable against QRC in accordance with their terms, except that
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (ii) public policy, applicable law relating to
indemnification and contribution and an implied covenant of good faith and fair
dealing.
     3.3. No Violation; Consents and Approvals. The execution, delivery and
performance of the Transaction Documents to which it is a party by QRC and the
consummation of the Transactions contemplated by such Transaction Documents do
not and will not: (i) result in any breach of any provision of the articles of
incorporation or other organizational or charter documents of QRC;
(ii) constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
cancellation, amendment or acceleration (with or without notice, lapse of time
or both) under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license, agreement or other instrument or obligation to
which QRC is a party or by which any property or asset of QRC is bound or
affected, except to the extent that such default, termination, amendment,
acceleration or cancellation right would not have or be reasonably expected to
have, individually or in the aggregate, a QRC Material Adverse Effect; (iii)
result in a violation of any law, statute, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which QRC is subject (including federal and state securities laws and
regulations) or by which any property or asset of QRC is bound or affected,
except to the extent that such violation would not have or be reasonably
expected to have, individually or in the aggregate, a QRC Material Adverse
Effect; or (iv) except as set forth in the Partnership Agreement, result or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of QRC, which liens would have, individually or in the
aggregate, a QRC Material Adverse Effect, as the case may be.
     3.4. Class A Subordinated Units and Class B Subordinated Units. Immediately
after the Closing, QRC will own 35,134 Class A Subordinated Units representing a
0.25% limited partner interest in Issuer and 4,900,000 Class B Subordinated
Units representing a 35.44% limited partner interest in Issuer. Except as set
forth in Section 3.4 of the Disclosure Schedule, QRC owns such Class A
Subordinated Units and Class B Subordinated Units free and clear of all liens,
encumbrances, security interests, equities, charges and other claims (except for
the requirements of applicable securities laws on transferability and for the
restrictions and requirements of the Transaction Documents).
     3.5. Material Contracts. Except as set forth in Section 3.5 of the
Disclosure Schedule, (a) each Material Contract to which QRC is a party is
valid, binding and enforceable in accordance with its terms, and is in full
force and effect, (b) QRC has not received any notice of default of QRC or any
Partnership Party under any Material Contract in the 12-month period prior to
the date of this Agreement, (c) there are no uncured defaults of QRC or any
Partnership Party under any Material Contract to which

8



--------------------------------------------------------------------------------



 



QRC is a party that would give the counterparty thereof the right to terminate
such Material Contract, and (d) to QRC’s Knowledge, there are no material
defaults by any of the counterparties to such Material Contracts, in each case
under clauses (a) through (d) above, except as would not have or be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
     3.6. Permits. QRC has all material permits, licenses, franchises and other
governmental authorizations, consents and approvals, other than with respect to
Environmental Laws, necessary to operate its business as presently operated
(collectively, “Permits”), except where the failure to have such Permits would
not have or be reasonably expected to have individually or in the aggregate, a
Material Adverse Effect. QRC has not received any written notification that it
is in violation of any Permits, except for notifications of violations which
would not have or be reasonably expected to have individually or in the
aggregate, a Material Adverse Effect. QRC is in compliance with all Permits,
except where such noncompliance would not have or be reasonably expected to have
individually or in the aggregate, a Material Adverse Effect.
     3.7. Independent Petroleum Engineer. Cawley, Gillespie & Associates, Inc.,
is, as, of the date hereof, an independent petroleum engineer with respect to
QRC. The information underlying the estimates of reserves of the QRC and its
subsidiaries, which was supplied by QRC to Cawley, Gillespie & Associates, Inc.
for purposes of preparing the reserve reports and estimates of QRC, including,
without limitation, production, costs of operation and development, current
prices for production, agreements relating to current and future operations and
sales of production, was true and correct in all material respects on the dates
such estimates were made and such information was supplied and was prepared in
accordance with customary industry practices; except as set forth in Section 3.7
of the Disclosure Schedule, QRC is not aware of any facts or circumstances that
would result in a material adverse change in the reserves, or the present value
of future net cash flows therefrom, as reflected in reserve estimates provided
by QRC to the Buyers.
     3.8. No Labor Dispute. No labor disturbance by the employees of QRC exists
or, to QRC’s knowledge, is imminent that could reasonably be expected to have a
Material Adverse Effect.
     3.9. Employee Benefit Plans.
     (a) Section 3.9 of the Disclosure Schedule sets forth a list of each plan,
program and arrangement, whether written or unwritten, that is sponsored,
maintained or contributed to by QRC for the benefit of current or former
employees of a Partnership Party, that provides for pension, retirement,
profit-sharing, savings, bonus, deferred or incentive compensation, including,
without limitation, any restricted stock/unit, stock/unit option or stock/unit
appreciation right benefit plan (each a “QRC Benefit Plan”). Section 3.9 of the
Disclosure Schedule identifies any QRC Benefit Plan that is sponsored or
maintained by QRC.

9



--------------------------------------------------------------------------------



 



     (b) With respect to each QRC Benefit Plan and any QRC Benefit Plan
previously sponsored, maintained or contributed to by QRC or their Affiliates,
no event has occurred, and there exists no condition or set of circumstances in
connection with which QRC could, directly or indirectly (through any entity
which is under common control with QRC within the meaning of Code
Section 414(b), (c), (m), (o) or (t)) be subject to any material liability under
ERISA, the Code or any other applicable law, except liability for benefits
claims and funding obligations payable in the ordinary course.
     (c) QRC does not contribute to nor does QRC or have any obligation to
contribute to, and QRC has not at any time within six (6) years prior to the
date of the Transactions contributed to or had an obligation to contribute to, a
“multiemployer plan” within the meaning of Section 3(37) of ERISA or a plan
subject to Title IV of ERISA. No QRC Benefit Plan provides or promises to
provide retiree medical, dental or life insurance benefits to any current or
former employee of any Partnership Party, other than pursuant to the
continuation coverage requirements of Section 4980B of the Code and Sections 601
– 608 of ERISA.
     (d) In connection with the consummation of the Transactions, no payments of
money or other property, acceleration of benefits, or provisions of other rights
have or will be made hereunder, under any agreement contemplated herein, or
under the QRC Benefit Plans that would be reasonably likely to result in
imposition of the sanctions imposed under Sections 280G and 4999 of the Code,
whether or not some other subsequent action or event would be required to cause
such payment, acceleration, or provision to be triggered.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF ISSUER
     Except as set forth in the Disclosure Schedule, Issuer and GP, jointly and
severally, hereby represent and warrant to each Buyer that, after giving effect
to the issuance and sale of the Indicated Units, on the date hereof and as of
the Closing (without giving effect to the Acquired Entities, the Asset Purchase
or any matters related thereto), respectively, as follows:
     4.1. Organization; Qualification. Issuer is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to own,
lease, and operate its properties and to carry on its business as is now being
conducted. GP is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority to own, lease and
operate its properties and to carry on its business as is now being conducted
and to act as general partner of Issuer. Bluestem is a wholly-owned Subsidiary
of Issuer. Bluestem is a limited liability company duly organized, validly

10



--------------------------------------------------------------------------------



 



existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and
operate its properties and to carry on its business as is now being conducted.
Issuer, GP and Bluestem are referred to collectively herein as the “Partnership
Parties.” Each of the Partnership Parties is duly qualified, registered or
licensed to do business as a foreign limited partnership or limited liability
company, as the case may be, and is in good standing in each jurisdiction in
which the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so duly qualified, registered or licensed and in good standing (a) would not
have or be reasonably expected to have, individually or in the aggregate, a
material adverse effect upon the business, financial condition or results of
operations of the Partnership Parties, taken as a whole, except for any effect
resulting from changes in general economic, political or business conditions
which affect the Partnership Parties in a similar manner to their competitors (a
“Material Adverse Effect”) or (b) subject the Partnership Parties or the holders
of Common Units to any material liability or disability.
     4.2. Authority; Enforceability. Each of the Partnership Parties has the
limited liability company or limited partnership, as the case may be, power and
authority to execute and deliver the Transaction Documents to which it is a
party, and to consummate the Transactions contemplated by such Transaction
Documents. The execution and delivery by each of the Partnership Parties of the
Transaction Documents to which it is a party, and the consummation by each of
the Partnership Parties of the Transactions contemplated by such Transaction
Documents have been duly and validly authorized by such Partnership Party and no
other limited liability company or limited partnership proceedings, as the case
may be, is necessary on the part of such Partnership Party to authorize the
Transaction Documents to which it is a party or to consummate the transactions
contemplated hereby or thereby. Each of the Transaction Documents to which each
Partnership Party is a party have been duly executed and delivered by such
Partnership Party and, each Transaction Document constitutes the valid and
binding agreement of each of the Partnership Parties that is a party thereto,
and is enforceable against such Partnership Party thereto in accordance with
their terms, except that such enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.
     4.3. No Violation; Consents and Approvals.
     (a) The offering, issuance and sale by Issuer of the Indicated Units being
delivered at the Closing Date, the execution, delivery and performance of the
Transaction Documents by the Partnership Parties that are party thereto and the
consummation by the Partnership Parties that are party thereto of the
Transactions contemplated by such Transaction Documents do not and will not:
(i) result in any breach of any provision of the certificate of formation,
partnership agreement, limited liability company agreement or other
organizational or charter

11



--------------------------------------------------------------------------------



 



documents of any of the Partnership Parties; (ii) constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give rise to any right of termination, cancellation, amendment or
acceleration (with or without notice, lapse of time or both) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which a Partnership Party is a
party or by which any property or asset of the Partnership Parties is bound or
affected, except to the extent that such default, termination, amendment,
acceleration or cancellation right would not have or be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect, except as
disclosed in Section 4.3 of the Disclosure Schedule; (iii) result in a violation
of any law, statute, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which any of the
Partnership Parties is subject (including federal and state securities laws and
regulations) or by which any property or asset of the Partnership Parties is
bound or affected, except to the extent that such violation would not have or be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect; or (iv) except as set forth in the Transaction Documents, result
or will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of any of the Partnership Parties, which liens would
have, individually or in the aggregate, a Material Adverse Effect as the case
may be.
     (b) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of any Governmental Authority is necessary
for the offering, issuance and sale by the Issuer of the Indicated Units or for
the consummation by the Partnership Parties of the transactions contemplated by
the Transaction Documents, other than (i) any required filings or registrations
required pursuant to state or federal securities laws, rules or regulations or
pursuant to the rules of any stock exchange in connection with the performance
of the terms of the Registration Rights Agreement, (ii) for such consents that
have been obtained or made; (iii) such declarations, filings, registrations,
notices, authorizations, consents or approvals which, if not obtained or made,
would not have or be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect; and (iv) for such consents which (A) are
of a routine or administrative nature, (B) are not customarily obtained or made
prior to the consummation of transactions such as those contemplated by the
Transaction Documents and (C) are expected in the reasonable judgment of the
Issuer to be obtained or made in the ordinary course of business subsequent to
the consummation of the Transactions.
     4.4. Capitalization.
     (a) Immediately after the Closing, the only issued and outstanding limited
partner interests of Issuer will consist of 8,614,866 Common Units representing
an approximate 62.31% limited partner interest in Issuer, 35,134 Class A
Subordinated Units representing an approximately 0.25% limited partner interest
in Issuer, 4,900,000 Class B Subordinated Units representing a 35.44%

12



--------------------------------------------------------------------------------



 



limited partner interest in Issuer and the Incentive Distribution Rights.
Immediately after the Closing, the only issued and outstanding general partner
interests of the Issuer will be 276,531 General Partner Units representing a 2%
general partner interest in Issuer. All Common Units, Class A Subordinated
Units, Class B Subordinated Units and Incentive Distribution Rights and the
partnership interests represented thereby which are outstanding on the date
hereof, have been duly authorized and issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Section 17-607 and Section 17-804 of the Delaware LP Act).
     (b) The only issued and outstanding equity interests of GP consist of 1,000
Membership Interests. All outstanding Membership Interests, have been duly
authorized and validly issued in accordance with the GP Limited Liability
Company Agreement and are fully paid (to the extent required under the GP
Limited Liability Company Agreement) and nonassessable (except as such
nonassessability may be affected by Section 18-607 and Section 18-804 of the
Delaware LLC Act).
     4.5. No Subsidiaries. Except for Issuer’s ownership of a 100% membership
interest in Bluestem, Issuer does not own or hold any equity ownership interest
in any other Person.
     4.6. GP Formation and Ownership. QRC owns 850 Member Interests representing
an 85% ownership interest in GP, Alerian to the GP’s knowledge owns 75 Member
Interests representing a 7.5% ownership interest in GP and Swank to the GP’s
knowledge owns 75 Member Interests representing a 7.5% ownership interest in GP.
     4.7. Ownership of GP Interest in Issuer. GP is the sole general partner of
Issuer and, immediately after the Closing will own 276,531 General Partner Units
representing a 2% general partner interest in Issuer; such General Partner Units
have been duly authorized and validly issued in accordance with the Partnership
Agreement; and GP owns such General Partner Units free and clear of all liens,
encumbrances, security interests, equities, charges and other claims (except for
the requirements of applicable securities laws on transferability and for the
restrictions and requirements of the Transaction Documents).
     4.8. Incentive Distribution Rights. GP owns all of the Incentive
Distribution Rights. GP owns such Incentive Distribution Rights free and clear
of all liens, encumbrances, security interests, equities, charges and other
claims (except for the requirements of applicable securities laws on
transferability and for the restrictions and requirements of the Transaction
Documents).
     4.9. Ownership of Bluestem. Issuer is the sole member of Bluestem with a
100% membership interest in Bluestem; such membership interest has been duly
authorized and validly issued in accordance with the Bluestem Limited Liability
Company Agreement and is fully paid (to the extent required under the Bluestem
Limited

13



--------------------------------------------------------------------------------



 



Liability Company Agreement) and nonassessable (except as such nonassessability
may be affected by Section 18-607 and Section 18-804 of the Delaware LLC Act);
and, except as set forth in Section 4.9 of the Disclosure Schedule, Issuer owns
such membership interest free and clear of all liens, encumbrances, security
interests, equities, charges or claims (except for the requirements of
applicable securities laws on transferability and the restrictions and
requirements of the Bluestem Limited Liability Company Agreement).
     4.10. Issuance of the Indicated Units.
     (a) The Indicated Units, and the limited partner interests represented
thereby are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable
(except as such nonassessability may be affected by Section 17-607 and
Section 17-804 of the Delaware LP Act), free and clear of any liens (other than
those arising under the Transaction Documents or those created by the Buyers).
     (b) Except as provided in the Transaction Documents and further except as
provided in Section 4.10(b) of the Disclosure Schedule, there are no outstanding
options, warrants, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or any right to subscribe for or acquire, any
equity securities of any of the Partnership Parties, or contracts, commitments,
understandings or arrangements by which the Partnership Parties are or may
become bound to issue additional equity securities of any of the Partnership
Parties, or securities or rights convertible or exchangeable into equity
securities of any of the Partnership Parties nor is there any restriction upon
the voting or transfer (except for the requirements of applicable securities
laws) of any equity securities of any of the Partnership Parties. Except as
provided in the Transaction Documents, there are no anti-dilution or price
adjustment provisions contained in the Indicated Units issued by Issuer (or in
any agreement providing rights to holders of the Common Units). The issuance and
sale of the Indicated Units will not obligate Issuer to issue Common Units to
any Person (other than the Buyers).
     4.11. Financial Statements.
     (a) Issuer has made available to Buyers the Financial Statements. The
Financial Statements were prepared in accordance with GAAP, consistently applied
(except as disclosed in the footnotes thereto), and fairly present, in all
material respects, the financial position and results of operations of Issuer as
of the dates thereof and for the periods covered thereby, subject, however, with
respect to any unaudited balance sheet or statements of income and cash flows,
to the absence of footnotes and to normal, year-end adjustments.
     (b) Attached as Section 4.11(b) of the Disclosure Schedule is (i) an
unaudited pro-forma balance sheet of Issuer as of June 30, 2007, prepared on a
consolidated basis (the “Pro-Forma Balance Sheet”) and (ii) an unaudited
statement of pro forma EBITDA (excluding DD&A) for the six months ended June 30,
2007, prepared on a consolidated basis (the “Pro-Forma EBITDA

14



--------------------------------------------------------------------------------



 



Statement,” and together with the Pro-Forma Balance Sheet, the “Pro-Forma
Financial Statements”). The Pro-Forma Financial Statements have been prepared in
accordance with GAAP (except that the information with respect to the Acquired
Entities was prepared on the basis of the rules of FERC) and fairly present, in
all material respects, the financial position of Issuer as of June 30, 2007 and
results of operations for the six months ended June 30, 2007, in each case as
adjusted for (and after giving effect to) (x) the completion of the sale and
issuance of the Common Units contemplated in this Agreement, (y) the application
of the proceeds of such sale by Issuer and (z) the consummation of the Asset
Purchase, as though each of (x), (y) and (z) had occurred on June 30, 2007, in
the case of the Pro-Forma Balance Sheet , or January 1, 2007 in the case of the
Pro-Forma EBITDA Report.
     4.12. Accounting Firm. Murrell, Hall, McIntosh & Co., PLLP, who has
certified the audited Financial Statements, is an independent registered public
accounting firm with respect to Issuer, GP and Bluestem, as would be required
under the Securities Act if the Indicated Units were being offered pursuant to
an effective registration statement under the Securities Act.
     4.13. Absence of Certain Changes or Events. Except as set forth in
Section 4.13 of the Disclosure Schedule, since December 31, 2006, (a) except as
a result of the consummation of the Transactions, none of the Partnership
Parties has incurred any liability or obligation, indirect, direct or contingent
(including off-balance sheet obligations), or entered into any transactions, not
in the ordinary course of business, that, singly or in the aggregate, is
material to the Partnership Parties, taken as a whole, (b) except as a result of
the consummation of the Transactions, there has not been any material change in
the capitalization, or material increase in the short-term debt or long-term
debt, of the Partnership Parties, taken as a whole, and (c) there has not been
any event or occurrence that constitutes or could reasonably be expected to
constitute a Material Adverse Effect.
     4.14. Compliance with Law. Except for Environmental Laws, Permits and Tax
matters, which are the subject of Section 4.19, Section 4.22 and Section 4.23,
respectively, the Partnership Parties have complied with all laws, rules and
regulations of any Governmental Authority applicable to its properties, assets
and business, except where such noncompliance would not have or be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Partnership Parties have not received written notice of any violation of any
such law, statute, ordinance, rule or regulation, except for notifications of
violations which would not have or be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the Partnership Parties
is in default of any order, writ, judgment, award, injunction or decree of any
Governmental Authority applicable to its business, except for defaults which
would not have or be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.
     4.15. No Default. Except as set forth in Section 4.15 of the Disclosure
Schedule, none of the Partnership Parties (i) is in violation of its certificate
of limited

15



--------------------------------------------------------------------------------



 



partnership, certificate of formation, partnership agreement or other
organizational or charter documents, (ii) is in default (and no event has
occurred which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a debt or other obligation
of the Partnership Parties) to which a Partnership Party is a party or by which
any property or asset of the Partnership Parties is bound or affected except for
any of the foregoing that would not have, or be reasonably expected to have, a
Material Adverse Effect, or (iii) is in violation of any law, statute, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which any of the Partnership Parties is
subject (including, without limitation, federal and state securities laws and
regulations) or by which any property or asset of the Partnership Parties is
bound or affected, which violation would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or could materially
impair the ability of any of the Partnership Parties to perform their
obligations under the Transaction Documents. To Issuer’s Knowledge, no third
party to any agreement, credit facility, debt or other instrument (evidencing a
debt or other obligation of the Partnership Parties) to which any of the
Partnership Parties is a party or by which any of them is bound or to which any
of their properties is subject, is in default under any such agreement, which
default would, if continued, have a Material Adverse Effect.
     4.16. Real Property; Rights of Way.
     (a) No Partnership Party other than Bluestem owns, leases or holds any
consents, easements, rights-of-way or licenses (“rights-of-way”) in or related
to any real property.
     (b) Bluestem does not own fee simple title to any land.
     (c) Except as would not have, or be reasonably expected to have, a Material
Adverse Effect: (i) all leases of real property under which Bluestem is a tenant
are in full force and effect and constitute valid and binding obligations of the
respective parties thereto; (ii) there currently are not any defaults under such
leases by Bluestem or, to Issuer’s Knowledge, by any other party thereto;
(iii) no event has occurred which (whether with or without notice, lapse of time
or the happening or occurrence of any other event) would constitute a default
under such leases entitling the lessor to terminate the lease; and (iv) the
continuation, validity and effectiveness of all such leases under the current
rentals and other current terms thereof will in no way be affected by the
transactions contemplated by this Agreement.
     (d) Bluestem has such consents, easements, rights-of-way or licenses from
any person (“rights-of-way”) as are necessary to conduct its business as
currently contemplated, and except for such rights-of-way which, if not
obtained, would not have, individually or in the aggregate, a Material Adverse
Effect; Bluestem has fulfilled and performed all its material obligations with
respect to such rights-of-way and no event has occurred which allows, or after
notice or

16



--------------------------------------------------------------------------------



 



lapse of time would allow, revocation or termination thereof or would result in
any impairment of the rights of Bluestem as the holder of any such
rights-of-way, except for such revocations, terminations and impairments that
would not have a Material Adverse Effect.
     4.17. Personal Property. No Partnership Party other than Bluestem owns,
leases or otherwise has rights to any personal property. Bluestem has good title
to all the personal property assets (including pipelines and equipment),
tangible or intangible, shown on the most recent balance sheet included in the
Financial Statements. Except as set forth in Section 4.17 of the Disclosure
Schedule, none of such assets are subject to any (i) contracts of sale or lease,
except contracts for the sale of inventory in the ordinary and regular course of
business, or (ii) security interests, encumbrances, liens or charges of any kind
or character. Except as set forth in Section 4.17 of the Disclosure Schedule and
further except as would not have, or be reasonably expected to have, a Material
Adverse Effect, (A) all personal property leases are in full force and effect
and constitute valid and binding obligations of the respective parties thereto;
(B) there have not been and there currently are not any defaults thereunder by
Bluestem or, to Issuer’s Knowledge, any other party thereto; (C) no event has
occurred which (whether with or without notice, lapse of time or the happening
or occurrence of any other event) would constitute a default thereunder
entitling the lessor to terminate the lease; and (D) the continuation, validity
and effectiveness of all such leases under the current rentals and other current
terms thereof will in no way be affected by the Transactions.
     4.18. Insurance. Set forth as Section 4.18 of the Disclosure Schedule is a
schedule of all material policies of fire, liability, workers’ compensation and
other forms of insurance purchased or held by and insuring the Partnership
Parties. Each insurance policy listed in Section 4.18 of the Disclosure Schedule
is in full force and effect, all premiums with respect thereto have been paid,
and no written notice of cancellation or termination has been received with
respect to any such policy which was not replaced on substantially similar terms
prior to the date of such cancellation.
     4.19. Environmental Matters.
     (a) The Partnership Parties have obtained and filed, and are in compliance
in all material respects with, all permits, licenses and governmental
authorizations required for the Partnership Parties to operate their businesses
under applicable Environmental Laws (the “Environmental Permits”), and all
Environmental Permits are valid and currently in full force and effect, and
there are no conditions or circumstances that would result in the revocation or
suspension of the Environmental Permits or that would preclude the renewal of
the Environmental Permits except as would not have or be reasonably expected to
have a Material Adverse Effect; and the Partnership Parties are, and during the
relevant time periods specified in the applicable statutes of limitations, have
been in compliance with applicable Environmental Laws except as would not have
or be reasonably expected to have a Material Adverse Effect.

17



--------------------------------------------------------------------------------



 



     (b) Except as set forth in Section 4.19(b) of the Disclosure Schedule, the
Partnership Parties have not received any written request for information, or
been notified in writing that it is a potentially responsible party, under
CERCLA or any similar Environmental Law.
     (c) Except as would not have or be reasonably expected to have a Material
Adverse Effect, the Partnership Parties have not entered into or agreed to any
consent decree or order, and are not subject to any judgment, decree, or
judicial order relating to compliance with any Environmental Law or to
investigation or cleanup of Hazardous Substances under any Environmental Law,
and the Partnership Parties and their business, operations and properties are
not subject to any existing, pending or, to the Issuer’s Knowledge, threatened
action, suit, investigation, inquiry or proceeding by or before any Governmental
Authority pursuant to any Environmental Law.
     (d) Except as set forth in Section 4.19(d) of the Disclosure Schedule,
there has been no release of Hazardous Substances into the environment in
connection with the properties, business or operations of the Partnership
Parties for which remedial or corrective action may be required under
Environmental Laws, and there has been no exposure of any person or property to
any Hazardous Substances from or in connection with the properties, business or
operations of the Partnership Parties that could reasonably be expected to form
the basis of a claim for damages or compensation.
     (e) The Partnership Parties have made available to Buyers all internal and
external environmental studies, reports, audits and assessments and all
correspondence on substantial environmental matters related to the Partnership
Parties’ properties, business or operations in the possession of the Partnership
Parties
     (f) The representations and warranties made in this Section 4.19 are
Issuer’s exclusive representations and warranties relating to environmental
matters.
     4.20. Material Contracts. Except as set forth on Section 4.20 of the
Disclosure Schedule (a) each Material Contract is valid, binding and enforceable
in accordance with its terms, and is in full force and effect, (b) none of the
Partnership Parties has received any notice of default of any Partnership Party
under any Material Contract in the 12-month period prior to the date of this
Agreement, (c) there are no uncured defaults of any Partnership Party under any
Material Contract that would give the counterparty thereof the right to
terminate such Material Contract, and (d) to the Issuer’s Knowledge, there are
no material defaults by any of the counterparties to such Material Contracts, in
each case under clauses (a) through (d) above, except as would not have or be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.
     4.21. Legal Proceedings. Except as set forth in Section 4.21 of the
Disclosure Schedule, there are no claims, actions, or proceedings pending or
threatened and, to the

18



--------------------------------------------------------------------------------



 



Issuer’s Knowledge, there are no events or conditions existing that could give
rise to any claim, action or proceeding against the Partnership Parties or
affecting the assets of the Partnership Parties by or before any Governmental
Authority, that would result, individually or in the aggregate, in any losses,
claims, damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees), interest, penalties, judgments and settlements to the
Partnership Parties in excess of $300,000.
     4.22. Permits. Bluestem has all material permits, licenses, franchises and
other governmental authorizations, consents and approvals, other than with
respect to Environmental Laws, necessary to operate its business as presently
operated (collectively, “Permits”), except where the failure to have such
Permits would not have or be reasonably expected to have individually or in the
aggregate, a Material Adverse Effect. Bluestem has not received any written
notification that it is in violation of any Permits, except for notifications of
violations which would not have or be reasonably expected to have individually
or in the aggregate, a Material Adverse Effect. Bluestem is in compliance with
all Permits, except where such noncompliance would not have or be reasonably
expected to have individually or in the aggregate, a Material Adverse Effect.
     4.23. Taxes. The Partnership Parties have, in respect of their business,
filed all Tax Returns required to be filed other than those Tax Returns the
failure of which to file would not have or be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect; to the Issuer’s
Knowledge, such Tax Returns are true, correct and complete in all material
respects; and the Partnership Parties have paid in full all Taxes shown to be
due on such Tax Returns. None of the Partnership Parties have received any
written notice of deficiency or assessment from any taxing authority with
respect to liabilities for material Taxes of the Partnership Parties, that have
not been fully paid or finally settled, unless being contested in good faith
through appropriate proceedings and for which adequate reserves are presented on
the Financial Statements. There are no outstanding agreements or waivers
extending the applicable statutory periods of limitation for Taxes associated
with Partnership Parties’ business for any period. Issuer has been recently
formed and intends to be treated as a partnership for U.S. federal income Tax
purposes and Issuer has not made any election to be treated as an association
taxable as a corporation.
     4.24. Employee Benefit Plans.
     (a) Section 4.24 of the Disclosure Schedule sets forth a list of each plan,
program and arrangement, whether written or unwritten, that is sponsored,
maintained or contributed to by any Partnership Party for the benefit of current
or former employees of a Partnership Party, that provides for pension,
retirement, profit-sharing, savings, bonus, deferred or incentive compensation,
including, without limitation, any restricted stock/unit, stock/unit option or
stock/unit appreciation right benefit plan (each a “Benefit Plan”). Section 4.24
of the Disclosure Schedule identifies any Benefit Plan that is sponsored or
maintained by a Partnership Party.

19



--------------------------------------------------------------------------------



 



     (b) With respect to each Benefit Plan and any Benefit Plan previously
sponsored, maintained or contributed to by any Partnership Party or their
Affiliates, no event has occurred, and there exists no condition or set of
circumstances in connection with which any Partnership Party could, directly or
indirectly (through any entity which is under common control with a Partnership
Party within the meaning of Code Section 414(b), (c), (m), (o) or (t)) be
subject to any material liability under ERISA, the Code or any other applicable
law, except liability for benefits claims and funding obligations payable in the
ordinary course.
     (c) None of the Partnership Parties contributes to or has an obligation to
contribute to, and has not at any time within six (6) years prior to the date of
the Acquisition contributed to or had an obligation to contribute to, a
“multiemployer plan” within the meaning of Section 3(37) of ERISA or a plan
subject to Title IV of ERISA. No Benefit Plan provides or promises to provide
retiree medical, dental or life insurance benefits to any current or former
employee of any Partnership Party, other than pursuant to the continuation
coverage requirements of Section 4980B of the Code and Sections 601 – 608 of
ERISA.
     (d) In connection with the consummation of the Transactions, no payments of
money or other property, acceleration of benefits, or provisions of other rights
have or will be made hereunder, under any agreement contemplated herein, or
under the Benefit Plans that would be reasonably likely to result in imposition
of the sanctions imposed under Sections 280G and 4999 of the Code, whether or
not some other subsequent action or event would be required to cause such
payment, acceleration, or provision to be triggered.
     4.25. Affiliate Contracts; Sufficiency of Assets. Except as set forth in
Section 4.25 of the Disclosure Schedule and in the Transaction Documents, there
are no material contracts, agreements, loans, understandings, leases, subleases,
mortgages, instruments, licenses, commitments or binding arrangements, express
or implied, oral or written, between the Partnership Parties, on the one hand,
and QRC or any of its Affiliates (excluding GP, Issuer and Bluestem), on the
other hand. All of the assets necessary for the conduct of the Partnership
Parties’ business are owned, leased or licensed by the Partnership Parties, and
none of such assets are owned by or leased or licensed to QRC or its Affiliates
(excluding GP, Issuer and Bluestem), except as set forth in Section 4.25 of the
Disclosure Schedule. There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by any Partnership Party to or for the benefit of any of the
officers or directors of any Partnership Party or their respective family
members.
     4.26. Restrictions on Distributions. Neither Issuer nor Bluestem has
entered into any agreement that restricts or prohibits its ability to pay cash
distributions (other than any such restrictions contained in the Partnership
Agreement or the Bluestem Limited Liability Company Agreement or as set forth in
Section 4.26 of the Disclosure Schedule).

20



--------------------------------------------------------------------------------



 



     4.27. Private Placement. Assuming the accuracy of the representations and
warranties of the Buyers contained in this Agreement, the offer, sale and
issuance of the Indicated Units to the Buyers are exempt from the registration
requirements of the Securities Act, and the securities laws of any state having
jurisdiction with respect thereto, and none of the Partnership Parties has taken
or will take any action that would cause the loss of such exemption.
     4.28. Registration Rights. Except as provided in the Registration Rights
Agreement and the Partnership Agreement, Issuer has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any Common Units or other securities of any of the Partnership Parties
registered with the Commission.
     4.29. Investment Company. None of the Partnership Parties is now, and after
the sale of the Indicated Units to be sold by Issuer hereunder and the
application of the net proceeds from such sale will be, an “investment company”
or a company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     4.30. No Side Agreements. There are no other agreements by, between or
among the Partnership Parties or their Affiliates, on the one hand, and any
Buyer or its Affiliates, on the other hand, with respect to the transactions
contemplated hereby, nor have any promises or inducements been made between or
among such parties with respect to future transactions.
     4.31. Qualifying Income. Ninety percent (90%) of the gross income of the
Issuer, based on pro forma income (as adjusted for the sale of Common Units and
for the Asset Purchase as though both events occurred on January 1, 2007) for
the six months ended June 30, 2007 will constitute “qualifying income,” within
the meaning of Section 7704(d) of the Code (as currently in effect).
     4.32. Disclosure. To Issuer’s Knowledge all material information regarding
the current or historical operation of Issuer’s business provided to Buyers in
the electronic data room made available in connection with their due diligence
investigation of Issuer is true and correct in all material respects as of the
dates when such information was prepared; provided, however, that no
representation or warranty is made with respect to any “forward looking”
statements regarding the business or prospects of Issuer, including any
projections of future revenues, business, expenses, distributions or operations,
and any such representations or warranties are expressly disclaimed.
     4.33. Brokers’ Fee. Except as set forth in Section 4.33 of the Disclosure
Schedule, no broker, finder or similar intermediary has acted for or on behalf
of, or is entitled to any broker, finder or similar fee or other commission from
Issuer or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby.
     4.34. Books and Records; Internal Controls. Each of the Partnership Parties
(i) makes and keeps books, records and accounts, which, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of assets and
(ii) maintains systems of

21



--------------------------------------------------------------------------------



 



internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     4.35. No Labor Dispute. No labor disturbance by the employees of any of the
Partnership Parties exists or, to Issuer’s Knowledge, is imminent that could
reasonably be expected to have a Material Adverse Effect.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
     Each Buyer hereby severally represents and warrants to Issuer (as to
itself, and not with respect to any other Buyer), as of the date of this
Agreement, as follows:
     5.1. Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the State of its incorporation or formation and has
the power and authority to own, lease and operate its properties and to carry on
its business as now being conducted.
     5.2. Authority Relative to this Agreement. Buyer has the power and
authority to execute and deliver the Transaction Documents to which it is a
party and to consummate the Transactions contemplated under such Transaction
Documents. The execution and delivery by Buyer of the Transaction Documents to
which it is a party and the consummation by Buyer of the Transactions have been
duly and validly authorized by Buyer and no other proceedings on the part of
Buyer are necessary to authorize the Transaction Documents to which it is a
party or to consummate the Transactions. Each of the Transaction Documents to
which such Buyer is a party has been duly executed and delivered by Buyer, and
assuming that such Transaction Documents constitute valid and binding agreements
of the Partnership Parties that are parties thereto and QRC (as applicable),
constitute valid and binding agreements of Buyer, and are enforceable against
Buyer in accordance with their terms, except that such enforceability may be
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
     5.3. Consents and Approvals; No Violation.
     (a) The execution and delivery of each Transaction Document to which it is
a Party by Buyer and the consummation by Buyer of the Transactions

22



--------------------------------------------------------------------------------



 



will not (i) conflict with or result in any breach of any provision of the
articles of incorporation or bylaws (or similar organizational documents) of
Buyer, (ii) result in a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any material note, bond, mortgage, indenture, license, agreement or other
instrument or obligation to which Buyer is a party or by which its assets may be
bound, or (iii) violate any order, injunction, decree, statute, rule or
regulation applicable to Buyer, except, in the case of clauses (ii) and
(iii) above, for conflicts, breaches, defaults (or rights of termination,
cancellation or acceleration) or violations which would not or would not be
reasonably expected to, individually or in the aggregate, materially impair
Buyer’s ability to perform its obligations under each Transaction Document to
which it is a Party or to consummate the Transactions.
     (b) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of any Governmental Authority is necessary
for the consummation by Buyer of the Transactions, other than such declarations,
filings, registrations, notices, authorizations, consents or approvals which, if
not obtained or made, would not or would not be reasonably expected to,
individually or in the aggregate, materially impair Buyer’s ability to perform
its obligations under each Transaction Document to which it is a Party or to
consummate the Transactions.
     5.4. Acquisition for Investment; Due Diligence. Buyer is an informed and
sophisticated purchaser experienced in financial and business matters and the
evaluation and investment in businesses such as that of the Issuer as
contemplated hereunder. Buyer is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act. Buyer
is acquiring the Indicated Units for investment and not with a view toward or
for sale in connection with any distribution thereof, or with any present
intention of distributing or selling such Indicated Units. Buyer agrees that its
Indicated Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of (i) except in accordance with the
requirements of the Partnership Agreement or (ii) without registration under the
Securities Act, as amended, except pursuant to an exemption from such
registration available under such Act. Notwithstanding the immediately preceding
sentence, Buyer may at any time enter into one or more total return swaps with
respect to such Buyer’s Indicated Units with a third party provided such
transactions are exempt from registration under the Securities Act. Buyer has
undertaken such investigation and has been provided with and has evaluated such
documents and information as it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement. Buyer has been furnished the materials relating
to Buyer’s purchase of the Indicated Units that it has requested, and Issuer has
provided Buyer the opportunity to ask questions of the officers and management
employees of the Partnership Parties and QRC and to acquire additional
information about the Partnership Parties and their respective financial
condition.
     5.5. No Side Agreements. There are no other agreements by, between or among
Buyer or its Affiliates, on the one hand, and any Partnership Parties or their

23



--------------------------------------------------------------------------------



 



Affiliates, on the other hand, with respect to the transactions contemplated
hereby, nor have any promises or inducements been made between or among such
parties with respect to future transactions.
     5.6. Brokers’ Fee. No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker, finder or similar fee or other
commission from Buyer or any of its Affiliates in connection with this Agreement
or the transactions contemplated hereby.
ARTICLE VI.
COVENANTS OF THE PARTIES
     6.1. Expenses. Except to the extent otherwise specifically provided herein,
all costs and expenses incurred in connection with the Transaction Documents and
the Transactions contemplated thereby shall be borne by the party incurring such
costs and expenses; provided, however, that if any action at law or equity is
necessary to enforce or interpret the terms of the Transaction Documents, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled; and provided further, that promptly following Closing, Issuer will,
upon request from Alerian (and receipt of documentation reflecting the legal
costs incurred), reimburse and pay to Alerian up to $75,000 of the legal
expenses incurred by Alerian in connection with completing the transactions
contemplated by this Agreement.
     6.2. Partnership Matters. Each Buyer hereby agrees to become a limited
partner of Issuer and to be bound by all of the terms and conditions of the
Partnership Agreement, including, without limitation, the granting to GP of
Issuer the power of attorney provided for in Section 2.6 of the Partnership
Agreement. Buyer understands that the Indicated Units are being offered in a
transaction not involving a public offering within the meaning of the Securities
Act and that the offer and sale of the Indicated Units has not been registered
under the Securities Act and, unless so registered, the Indicated Units may not
be sold except as permitted in the following sentence. Buyer agrees that, if in
the future Buyer decides to offer, resell, pledge or otherwise transfer such
Indicated Units, such Indicated Units may be offered, resold, pledged or
otherwise transferred only (a) to Issuer or a subsidiary thereof, (b) pursuant
to a registration statement that has been declared effective under the
Securities Act, or (c) pursuant to an available exemption from the registration
requirements of the Securities Act, subject in each of the foregoing cases to
any requirement of law that the disposition of Buyer’s property be at all times
within Buyer’s control and subject to compliance with any applicable securities
laws of any jurisdiction. Buyer agrees not to engage in hedging transactions
with regard to the Indicated Units unless in compliance with the Securities Act.
At Closing, Issuer will deliver to each Buyer one or more certificates, in the
form adopted by Issuer, representing the Indicated Units purchased at the
Closing by such Buyer. Buyer agrees to the imprinting, so long as the
restrictions described in the legend are applicable, of the following legend on
any certificate evidencing Indicated Units:

24



--------------------------------------------------------------------------------



 



THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.
Certificates evidencing Indicated Units shall not be required to contain such
legend or any other legend following any sale of such Indicated Units pursuant
to an effective registration statement or Rule 144, or the restrictions
described in the legend are no longer applicable. Buyer may request Issuer to
remove the legend described above from the certificates evidencing the Indicated
Units by submitting to Issuer such certificates, together with an opinion of
counsel reasonably satisfactory to Issuer to the effect that such restrictions
are no longer applicable under the Securities Act or applicable state laws, as
the case may be.
     6.3. Use of Proceeds from Sale of the Indicated Units. The parties agree
that $73,245,000 of the proceeds received by Issuer in connection with the
issuance and sale of the Indicated Units pursuant to this Agreement will be used
by the Issuer for payment of a portion of the purchase price for the Asset
Purchase.
     6.4. Integration. Issuer shall not, and shall use its commercially
reasonable efforts to ensure that none of Issuer or any Affiliate of Issuer
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Indicated Units to Buyer in a
manner that would require the registration under the Securities Act of the sale
of the Indicated Units.
     6.5. Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto shall use all commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the issuance and sale of the
Indicated Units pursuant to this Agreement.
     6.6. Public Statements. The parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
this Agreement or the transactions contemplated hereby and neither the Issuer on
one hand

25



--------------------------------------------------------------------------------



 



nor the Buyers on the other shall issue any such public announcement, statement
or other disclosure without having first received the written consent of the
Buyers on one hand or Issuer on the other, except as may be required by law.
     6.7. No Implied Representations. Each Buyer hereby acknowledges and agrees
that none of QRC, Issuer, GP or their Affiliates or any other Person has made or
is making any representation or warranty whatsoever, express or implied, at law
or in equity, except those representations and warranties of QRC, Issuer and GP
explicitly set forth in Articles III and IV of this Agreement and in the other
Transaction Documents. Without limiting the generality of the foregoing, except
as explicitly set forth in Articles III and IV of this Agreement, none of QRC,
Issuer, GP or their Affiliates or any other Person has made or is making any
representation, express or implied, with respect to QRC, Issuer, GP, Bluestem,
their respective businesses or any of their assets, liabilities or operations,
their past, current or future financial condition, profitability or performance,
the value of any of their assets, the merchantability, suitability or fitness
for a particular purpose or quality with respect to any of their assets or the
condition or workmanship thereof or the absence of any defects therein (whether
latent or patent), and any such other representations or warranties are hereby
expressly disclaimed.
     6.8. Independent Nature of Buyer’s Obligations and Rights. The obligations
of each Buyer under this Agreement or the Registration Rights Agreement are
several and not joint with the obligations of any other present or subsequent
purchaser of the Indicated Units and each Buyer shall not be responsible in any
way for the performance of the obligations of any other Buyer under any
agreement to purchase Indicated Units. The decision of each Buyer to purchase
Indicated Units pursuant to this Agreement has been made by such Buyer
independently of any other Buyer of the Indicated Units and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Partnership Parties that may have
been made or given by any other Buyer of the Indicated Units, as the case may
be, or by any agent or employee of any such Buyer, and no Buyer or any of its
agents or employees shall have any liability to any other Buyer (or any other
Person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in the Registration Rights Agreement,
and no action taken by any Buyer pursuant thereto, shall be deemed to constitute
such Buyer as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that such Buyer is in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or the Registration Rights Agreement. Each Buyer
acknowledges that no other Buyer of the Indicated Units has acted as agent for
such Buyer in connection with making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring its
investment hereunder. Each Buyer shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement or out of the Registration Rights Agreement, and it shall not be
necessary for any other Buyer of the Indicated Units to be joined as an
additional party in any proceeding for such purpose. Each Buyer represents that
it has been represented by its own separate legal counsel in its review and
negotiations of this Agreement and the Registration Rights Agreement.

26



--------------------------------------------------------------------------------



 



     6.9. Tax Shield. The amount of the Issuer’s federal taxable income
allocated to each Buyer, on a cumulative basis, for the period from the
Effective Date to December 31, 2008, will be 20% or less of the amount of cash
distributed to such Buyer with respect to such period.
ARTICLE VII.
INDEMNIFICATION
     7.1. Survival.
     (a) The representations and warranties of the parties contained in Articles
III, IV and V shall, subject to Section 7.1(c), survive the Closing until the
date that is one year after the Closing Date, with the exception that the
representations and warranties in (i) Sections 4.16, 4.21, 4.24, 4.25, 4.26 and
4.27 shall survive until the date that is three years after the Closing Date,
(ii) Section 4.20 shall survive until the expiration of the applicable statute
of limitations and (iii) Sections 3.1 through 3.3, Sections 4.1 through 4.7 and
5.1 through 5.4 shall survive perpetually.
     (b) All covenants and agreements contained herein that by their terms are
to be performed in whole or in part, or which prohibit actions, subsequent to
the Closing, shall survive the Closing in accordance with their terms.
     (c) The period of time a representation or warranty or covenant or
agreement survives the Closing pursuant to this Section 7.1 shall be the
“Survival Period” with respect to such representation or warranty or covenant or
agreement. In the event notice of any claim for indemnification under this
Article VII shall have been given within the applicable Survival Period and such
claim has not been finally resolved by the expiration of such Survival Period,
the representations or warranties or covenants or agreements that are the
subject of such claim shall survive, but only to the extent of and in the amount
of the claim as made prior to the expiration of the Survival Period, until such
claim is finally resolved.
     7.2. Indemnification Obligations of QRC and Issuer.
     (a) Subject to the terms of this Article VII, notwithstanding any
termination of this Agreement, Issuer shall, during the applicable Survival
Period, indemnify and hold harmless each Buyer, the directors, partners, member,
agents, investment advisors of each of them, each Person who controls any Buyer
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person (collectively, the “Buyer
Indemnitees”), to the fullest extent permitted by law, from and against any
losses, claims, damages, liabilities, costs and expenses (including, without
limitation, attorneys’ fees), interest, penalties, judgments and settlements
(collectively, “Losses”) incurred, arising out of or relating to (i) any breach
of any of the representations or warranties (in each

27



--------------------------------------------------------------------------------



 



case, when made) of Issuer in Article IV, and (ii) any breach of any of the
covenants or agreements of Issuer in this Agreement that by their terms are to
be performed in whole or in part, or which prohibit actions, subsequent to the
Closing Date.
     (b) Subject to the terms of this Article VII, notwithstanding any
termination of this Agreement, QRC shall, during the applicable Survival Period,
indemnify and hold harmless the Buyer Indemnitees, to the fullest extent
permitted by law, from and against any Losses incurred, arising out of or
relating to (i) any breach of any of the representations or warranties (in each
case, when made) of QRC in Article III, (ii) any breach of any of the
representations or warranties (in each case, when made) of Issuer in Article IV
to the extent that the act or event from which such breach arises occurred on or
prior to December 22, 2006, and (iii) any breach of any of the covenants or
agreements of QRC in this Agreement that by their terms are to be performed in
whole or in part, or which prohibit actions, subsequent to the Closing Date.
     (c) In no event shall the amount of Losses for which QRC and Issuer
(collectively, the “Seller Indemnitors”) are obligated to indemnify the Buyer
Indemnitees pursuant to Section 6.2(a) or 6.2(b) exceed, in the aggregate, the
Total Invested Amount.
     7.3. Indemnification Obligations of Buyer. From and after the Closing,
subject to the terms of this Article VII, each Buyer shall during the applicable
Survival Period, severally and not jointly, indemnify and hold harmless QRC and
Issuer, the directors, partners, members, agents, investment advisors of each of
them, each Person who controls any Buyer (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by law, from and against Losses
incurred, arising out of or relating to (i) any breach of any of the
representations or warranties (in each case, when made) of such Buyer in
Article V and (ii) any breach of any of the covenants or agreements of such
Buyer in this Agreement that by their terms are to be performed in whole or in
part, or which prohibit actions, subsequent to the Closing Date; provided,
however, that the liability of each Buyer for all claims hereunder shall not
exceed the Indicated Purchase Price of such Buyer calculated in accordance with
Section 2.2.
     7.4. Indemnification Procedures and Limitations.
     (a) In the event that any action, suit, claim or proceeding is commenced by
a third party involving a claim for which a party required to provide
indemnification hereunder (an “Indemnifying Party”) may be liable to a party
entitled to indemnification (an “Indemnified Party”) hereunder (a “Third Party
Claim”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of such Third Party Claim indicating the nature of such claim and the
basis therefore (the “Claim Notice”) and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory

28



--------------------------------------------------------------------------------



 



to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that no failure of any Indemnified
Party to give such Claim Notice and no delay on the part of the Indemnified
Party in giving any such Claim Notice shall relieve the Indemnifying Party of
any indemnification obligation hereunder except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.
     (b) An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, such counsel shall be at the expense of the
Indemnifying Party). It being understood, however, that the Indemnifying Party
shall not, in connection with any one such Proceeding, be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties; provided, however, that in the case a single firm of
attorneys would be inappropriate due to actual or potential differing interests
or conflicts between such Indemnified Parties and any other party represented by
such counsel in such Proceeding or otherwise, then the Indemnifying Party shall
be liable for the fees and expenses of one additional firm of attorneys with
respect to such Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and does not contain any admission of wrongdoing or illegal
conduct.
     (c) All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten Business Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to

29



--------------------------------------------------------------------------------



 



indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
     (d) In calculating amounts payable to an Indemnified Party, the amount of
any indemnified Losses shall be determined without duplication of any other Loss
for which an indemnification claim has been made or could be made under any
other representation, warranty, covenant, or agreement and shall be computed net
of (i) payments recovered by the Indemnified Party under any insurance policy
with respect to such Losses, (ii) any prior or subsequent recovery by the
Indemnified Party from any Person with respect to such Losses.
     (e) Notwithstanding any other provision of this Agreement, in no event
shall Issuer, QRC or any Buyer be liable for punitive damages or any special,
incidental, indirect or consequential damages of any kind or nature, regardless
of the form of action through which such damages are sought.
     (f) Except for a claim of fraud, the remedies provided in this Article VII
(including specific performance, as discussed in Section 7.4 (g) below) shall be
the sole and exclusive remedies of the parties, from and after the Closing Date,
with respect to this Agreement and the transactions contemplated hereby.
ARTICLE VIII.
MISCELLANEOUS PROVISIONS
     8.1. Amendment and Modification. Subject to applicable law, this Agreement
may be amended, modified or supplemented only by written agreement of QRC,
Issuer, GP and the Buyers.
     8.2. Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.
     8.3. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice, provided, that notices of a change of address
shall be effective only upon receipt thereof):

30



--------------------------------------------------------------------------------



 



  (a)   If to Issuer or GP to:         Quest Midstream Partners, L.P.
9520 N. May Avenue, Suite 300
Oklahoma City, Oklahoma 73120
Attention: President
Telecopy: 405-840-9897         with copies (which shall not constitute notice)
to:         Stinson Morrison Hecker LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106-2150
Attention: Patrick J. Respeliers, Esq.
Telecopy: 816-691-3495     (b)   If to QRC to:         Quest Resource
Corporation
9520 N. May Avenue, Suite 300
Oklahoma City, Oklahoma 73120
Attention: President
Telecopy: 405-840-9897         with copies (which shall not constitute notice)
to:         Stinson Morrison Hecker LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106-2150
Attention: Patrick J. Respeliers, Esq.
Telecopy: 816-691-3495

     (c) if to a Buyer, addressed to the address set forth on the signature page
hereto.
     8.4. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Issuer may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Buyers of at least two-thirds of the Indicated
Units sold pursuant to this Agreement. All or any portion the Indicated Units
purchased by such Buyer pursuant to this Agreement may be sold, assigned or
pledged by Buyer, subject to compliance with applicable securities laws, the
terms of this Agreement and the terms of the Partnership Agreement. All or any
portion of the rights and obligations of the Buyers under this Agreement may not
be transferred by any Buyer without the written consent of GP or Issuer, unless
such transfer is to an Affiliate of such Buyer in which case written consent
shall not be required. Notwithstanding the foregoing, each Buyer may at any time
enter into one or more total return swaps with respect to such Buyer’s Indicated
Units with a

31



--------------------------------------------------------------------------------



 



third party provided such transactions are exempt from registration under the
Securities Act.
     8.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.
     8.6. Facsimiles; Counterparts. This Agreement may be executed by facsimile
signatures by any party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
     8.7. Entire Agreement. This Agreement, the Partnership Agreement and the
Registration Rights Agreement constitute the entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
     8.8. Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     8.9. Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and assigns. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any third party, including any creditor of any
party or any of their Affiliates. No such third party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any claim in respect of any liability (or otherwise) against either party
hereto; provided, however, that each Person named as receiving the benefits of
the indemnification provided in Sections 7.2 and 7.3 is an intended third party
beneficiary pursuant to the provisions of Sections 7.2 and 7.3 and may enforce
the provisions of such sections directly against the parties with obligations
thereunder.
[Signature pages follow]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Issuer and Buyer have caused this Agreement to be
signed by their respective duly authorized officers as of the date first above
written.

                          QUEST MIDSTREAM PARTNERS, L.P.    
 
                        By:   Quest Midstream GP, LLC,             its general
partner    
 
                   
 
      By:   /s/ Jerry D. Cash                               Name:   Jerry D.
Cash             Title:   Chief Executive Officer    
 
                        QUEST MIDSTREAM GP, LLC    
 
                   
 
      By:   /s/ Jerry D. Cash                               Name:   Jerry D.
Cash             Title:   Chief Executive Officer    
 
                        QUEST RESOURCE CORPORATION    
 
                   
 
  By:   /s/ Jerry D. Cash                       Name:   Jerry D. Cash        
Title:   Chief Executive Officer    
 
                        ALERIAN OPPORTUNITY PARTNERS IX, LP    
 
                        By:   ALERIAN OPPORTUNITY
ADVISORS IX, LLC             its general partner    
 
                   
 
      By:   /s/ Gabriel Hammond                               Name:   Gabriel
Hammond             Title:   Managing Member    
 
                        Address for Notice:    
 
                        Alerian Capital Management         45 Rockefeller Plaza,
20th Floor    

33



--------------------------------------------------------------------------------



 



                          New York, NY 10111         Attention: Gabriel Hammond
   
 
                        BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP    
 
                        By:   SWANK ENERGY INCOME ADVISORS, L.P.             its
investment advisor    
 
                            By:   SWANK CAPITAL, LLC                 its general
partner    
 
                   
 
      By:   /s/ Jerry V. Swank                               Name:   Jerry V.
Swank             Title:   Manager    
 
                            Address for Notice:    
 
                            Swank Capital, LLC             Oak Lawn Avenue,
Suite 650             Dallas, TX 75219    
 
                        TORTOISE CAPITAL RESOURCES CORPORATION    
 
                   
 
  By:   /s/ Edward Russell                       Name:   Edward Russell        
Title:   President    
 
                        Address for Notice:    
 
                        Tortoise Capital Resources Corporation         10801
Mastin Blvd., Suite 222         Overland Park, KS 66210    
 
                        TORTOISE GAS AND OIL CORPORATION    
 
                   
 
  By:   /s/ David J. Schulte                       Name:   David J. Schulte    
    Title:   President & CEO    

34



--------------------------------------------------------------------------------



 



                          Address for Notice:    
 
                        Tortoise Gas and Oil Corporation         10801 Mastin
Blvd., Suite 222         Overland Park, KS 66210    
 
                        DALEA PARTNERS, LP    
 
                        By:   DALEA MANAGEMENT, LLC             Its general
partner    
 
                   
 
  By:   /s/ N. Malone Mitchell, 3rd                       Name:   N. Malone
Mitchell, 3rd         Title:   Manager    
 
                        Address for Notice:    
 
                        c/o Riata Management LLC         4801 Gaillardia
Parkway, Suite 225         Oklahoma City, OK 73142    
 
                        HARTZ CAPITAL MLP, LLC    
 
                        By:   Hartz Capital, Inc.,             Its manager    
 
                   
 
  By:   /s/ Ronald J. Bangs                       Name:   Ronald J. Bangs      
  Title:   Chief Operating Officer    
 
                        Address for Notice:    
 
                        c/o Hartz Capital, Inc.         400 Plaza Drive        
Seacaucus, New Jersey 07094    

35



--------------------------------------------------------------------------------



 



                          ZLP FUND, L.P.    
 
                        By:   Zimmer Lucas Partners, LLC,             Its
general partner    
 
                   
 
  By:   /s/ Craig M. Lucas                       Name:   Craig M. Lucas        
Title:   Managing Member    
 
                        Address for Notice:    
 
                        c/o Zimmer Lucas Partners, LLC.         Harborside
Financial Center         Plaza 10, Suite 301         Jersey City, NJ 07311    
 
                        KED MME INVESTMENT PARTNERS, LP    
 
                        By:   KED MME Investment GP, LLC,             Its
general partner    
 
                   
 
  By:   /s/ James C. Baker                       Name:   James C. Baker        
Title:   Vice President    
 
                        Address for Notice:    
 
                        1800 Avenue of the Stars, Second Floor         Los
Angeles, California 90067         Attention: David Shladovsky, Esq.        
Facsimile: (310) 284-6490    
 
                        with a copy to:    
 
                        KED MME Investment Partners, LP         1100 Louisiana,
Suite 4550         Houston, Texas 77002         Attention: Kevin McCarthy      
  Facsimile: (713) 655-7359    

36



--------------------------------------------------------------------------------



 



                          EAGLE INCOME APPRECIATION PARTNERS, L.P.    
 
                        By:   Eagle Income Appreciation GP, LLC             its
general partner    
 
                            By:   Eagle Global Advisors, LLC                 its
managing member    
 
                   
 
      By:   /s/ Malcom Day                      
 
          Name:   Malcom Day    
 
          Title:   Partner    
 
                        Address for Notice:    
 
                        c/o Eagle Global Advisors         5847 San Felipe Road,
Suite 930         Houston, TX 77057    
 
                        EAGLE INCOME APPRECIATION II, L.P.    
 
                        By:   Eagle Income Appreciation GP, LLC             its
general partner    
 
                            By:   Eagle Global Advisors, LLC                 its
managing member    
 
                   
 
      By:   /s/ Malcom Day                      
 
          Name:   Malcom Day    
 
          Title:   Partner    
 
                        Address for Notice:    
 
                        c/o Eagle Global Advisors         5847 San Felipe Road,
Suite 930         Houston, TX 77057    

37



--------------------------------------------------------------------------------



 



                          CITIGROUP FINANCIAL PRODUCTS, INC.    
 
                   
 
  By:   /s/ Bret Engelkemier                       Name:   Bret Engelkemier    
    Title:   Managing Director    
 
                        Address for Notice:    
 
                        Citigroup Financial Products, Inc.         390 Greenwich
St.         New York, NY 10013         Attn: Brendan O’Dea    
 
                        THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    
 
                   
 
  By:   /s/ David A. Barras         Name:   David A. Barras         Title:   Its
Authorized Representative    
 
                        Address for Notice:    
 
                        The Northwestern Mutual Life Insurance Company        
720 East Wisconsin Avenue         Milwaukee, WI 53202         Attention: Jerome
Baeir    

38



--------------------------------------------------------------------------------



 



EXHIBIT A
     1.1 Definitions. As used in this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1:
          (1) “Acquired Entities” means, collectively, Midcoast Kansas Pipeline,
L.L.C., a Delaware limited liability company, Midcoast Kansas General Partner,
L.L.C., a Delaware limited liability company, and Enbridge Pipelines (KPC), a
Kansas general partnership.
          (2) “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, a specified Person. A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.
          (3) “Agreement” shall have the meaning set forth in the preamble to
this Agreement.
          (4) “Asset Purchase” shall have the meaning set forth in Section 2.2.
          (5) “Benefit Plans” shall have the meaning set forth in
Section 4.24(a).
          (6) “Bluestem” mean Bluestem Pipeline, LLC.
          (7) “Bluestem Limited Liability Company Agreement” shall mean the
Limited Liability Company Agreement of Bluestem, dated as of December 15, 2003.
          (8) “Buyer” and “Buyers” shall have the meanings set forth in the
preamble to this Agreement.
          (9) “Buyer Indemnitees” shall have the meaning set forth in
Section 7.2(a).
          (10) “CERCLA” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601, et seq., as amended.
          (11) “Class A Subordinated Unit” shall have the meaning set forth in
the Partnership Agreement.
          (12) “Class B Subordinated Unit” shall have the meaning set forth in
the Partnership Agreement.
          (13) “Closing” shall have the meaning set forth in Section 2.2.
          (14) “Closing Date” shall have the meaning set forth in Section 2.2.

A-1



--------------------------------------------------------------------------------



 



          (15) “Closing Notice” shall have the meaning set forth in Section 2.2.
          (16) “Code” means the Internal Revenue Code of 1986, as amended.
          (17) “Common Unit” shall have the meaning set forth in the Partnership
Agreement.
          (18) “Delaware LP Act” means the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time.
          (19) “Disclosure Schedule” means the disclosure schedule of Issuer
referred to in, and delivered pursuant to, this Agreement.
          (20) “Environmental Laws” means all federal, state and local laws,
regulations, rules, ordinances, codes, decrees, judgments, directives, or
judicial or administrative orders relating to pollution or protection of the
environment, natural resources or human health and safety, including laws
relating to Hazardous Substances (including ambient air, surface water,
groundwater, land, surface and subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Substances, laws relating to record keeping, notification,
disclosure and reporting requirements respecting Hazardous Substances, and laws
relating to the management and use of natural resources.
          (21) “Environmental Permits” shall have the meaning set forth in
Section 4.19(a).
          (22) “ERISA” means the Employee Retirement Income Security Act of 1974
and the rules and regulations promulgated thereunder.
          (23) “Escrow Account” means the escrow account specified in the Escrow
Agreement.
          (24) “Escrow Agent” mean U.S. Bank National Association, a national
banking association.
          (25) “Escrow Agreement” shall have the meaning set forth in
Section 2.4(b)(ii).
          (26) “FERC” means the Federal Energy Regulatory Commission or any
successor thereto.
          (27) “Financial Statements” means (i) the audited balance sheet of
Issuer as at December 31, 2006 and the audited consolidated statement of income
and cash flows of Issuer for the fiscal year then ended and (ii) the unaudited
balance sheet of Issuer as at June 30, 2007 and the unaudited statement of
income and cash flows of Issuer for the six months then ended.
          (28) “First Amendment to Registration Rights Agreement” shall have the
meaning set forth in Section 2.4s(c)(iii).

A-2



--------------------------------------------------------------------------------



 



          (29) “GAAP” means generally accepted accounting principles as used in
the United States in effect from time to time.
          (30) “General Partner Unit” shall have the meaning set forth in the
Partnership Agreement.
          (31) “Governmental Authority” means any executive, legislative,
judicial, regulatory or administrative agency, body, commission, department,
board, court, tribunal, arbitrating body or authority of the United States or
any foreign country, or any state, local or other governmental subdivision
thereof.
          (32) “GP Limited Liability Company Agreement” shall mean the Amended
and Restated Limited Liability Company Agreement of GP, dated as of December 22,
2006.
          (33) “Hazardous Substances” means (i) any petrochemical or petroleum
products, radioactive materials, explosive materials, asbestos in any form that
is or could become friable, urea formaldehyde foam insulation and transformers
or other equipment that contain dielectric fluid which may contain levels of
polychlorinated biphenyls, (ii) any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “restricted hazardous materials,” “extremely hazardous
substances,” “toxic substances,” “contaminants” or “pollutants” or words of
similar meaning and regulatory effect under Environmental Laws or (iii) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any applicable Environmental Law.
          (34) “Incentive Distribution Rights” shall have the meaning set forth
in the Partnership Agreement.
          (35) “Indemnified Party” shall have the meaning set forth in
Section 7.4(a).
          (36) “Indemnifying Party” shall have the meaning set forth in
Section 7.4(a).
          (37) “Indicated Units” shall have the meaning set forth in
Section 2.1.
          (38) “Indicated Purchase Price” shall have the meaning set forth in
Section 2.1.
          (39) “Investors’ Rights Agreement” shall have the meaning set forth in
Section 2.4(c)(v).
          (40) “Issuer” shall have the meaning set forth in the preamble to this
Agreement.
          (41) “Issuer’s Knowledge” means the actual knowledge of an executive
officer of the Partnership Parties after reasonable inquiry. For purposes of
this definition the executive officers of the Partnership Parties are Jerry
Cash, David Grose and Richard Muncrief.
          (42) “Losses” shall have the meaning set forth in Section 7.2(a).

A-3



--------------------------------------------------------------------------------



 



          (43) “Material Adverse Effect” shall have the meaning set forth in
Section 4.1.
          (44) “Material Contracts” shall mean, as of the date of this
Agreement, all contracts, agreements, personal property leases, commitments,
understandings or instruments of any Partnership Party or by which any
Partnership Party is bound with a value in excess of $250,000 or with annual
payments greater than $100,000, other than any leases.
          (45) “Partnership Agreement” shall have the meaning set forth in
Section 2.4(c)(ii).
          (46) “Partnership Parties” shall have the meaning set forth in
Section 4.1.
          (47) “Permits” shall have the meaning set forth in Section 4.22.
          (48) “Person” means any individual, partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
          (49) “Pro-Forma Balance Sheet” shall have the meaning set forth in
Section 4.11(b).
          (50) “Pro-Forma EBITDA Statement” shall have the meaning set forth in
Section 4.11(b).
          (51) “Pro-Forma Financial Statements” shall have the meaning set forth
in Section 4.11(b).
          (52) “QRC” shall have the meaning set forth in the preamble to this
Agreement.
          (53) “QRC Material Adverse Effect” shall have the meaning set forth in
Section 3.1.
          (54) “Registration Rights Agreement” means that Registration Rights
Agreement, dated as of December 22, 2006, among Issuer and each of the investors
signatory thereto, as amended.
          (55) “Securities Act” shall have the meaning set forth in the recitals
to this Agreement.
          (56) “Seller Indemnitors” shall have the meaning set forth in
Section 7.2(b).
          (57) “Subsidiary” of any Person (the “Subject Person”) means any
Person, whether incorporated or unincorporated, of which (i) at least 50% of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions, (ii) a general partner interest or (iii) a

A-4



--------------------------------------------------------------------------------



 



managing member interest, is directly or indirectly owned or controlled by the
Subject Person or by one or more of its respective Subsidiaries.
          (58) “Survival Period” shall have the meaning set forth in
Section 7.1(c).
          (59) “Tax” means any tax, charge, fee, levy, penalty or other
assessment imposed by any U.S. federal, state, local or foreign taxing
authority, including any excise, property, income, sales, transfer, franchise,
payroll, withholding, social security or other tax, including any interest,
penalties or additions attributable thereto.
          (60) “Tax Return” means any return, report, information return,
declaration, claim for refund or other document (including any related or
supporting information) supplied or required to be supplied to any authority
with respect to Taxes and including any supplement or amendment thereof.
          (61) “Transaction Documents” shall mean this Agreement, the
Partnership Agreement, the First Amendment to Registration Rights Agreement, the
Investors’ Rights Agreement, the Purchase and Sale Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
          (62) “Transactions” shall mean the transactions contemplated by the
Transaction Documents.
     1.2 Interpretations. Unless expressly provide for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:
          (1) no consideration may be given to the captions of the articles,
sections or subsections, or to the Table of Contents, all of which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
in its construction;
          (2) no consideration may be given to the fact or presumption that one
party had a greater or lesser hand in drafting this Agreement;
          (3) examples are not to be construed to limit, expressly or by
implication, the matter they illustrate;
          (4) the word “includes” and its derivatives means “includes, but is
not limited to,” and corresponding derivative expressions;
          (5) a defined term has its defined meaning throughout this Agreement
and each exhibit and schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (6) the meanings of the defined terms are applicable to both the
singular and plural forms thereof;
          (7) all references to prices, values or monetary amounts refer to
United States dollars;

A-5



--------------------------------------------------------------------------------



 



          (8) all references to articles, sections, subsections, paragraphs,
clauses, exhibits or schedules refer to articles, sections, subsections,
paragraphs and clauses of this Agreement, and to exhibits or schedules attached
to this Agreement, unless expressly provided otherwise;
          (9) each exhibit and schedule to this Agreement is a part of this
Agreement and references to the term “Agreement” are deemed to include each such
exhibit and schedule to this Agreement except to the extent that the context
indicates otherwise, but if there is any conflict or inconsistency between the
main body of this Agreement and any exhibit or schedule, the provisions of the
main body of this Agreement will prevail;
          (10) the words “this Agreement,” “herein,” “hereby,” “hereunder,” and
words of similar import refer to this Agreement as a whole and not to any
particular article, section, subsection or other subdivision, unless expressly
so limited;
          (11) the word “or” is disjunctive but not necessarily exclusive; and
          (12) all references to agreements or Laws are deemed to refer to such
agreements or Laws as amended or as in effect at the applicable time.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
Escrow Agreement

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
First Amendment to Registration Rights Agreement

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Second Amended and Restated Partnership Agreement

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Amended and Restated Investors’ Rights Agreement

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Tax Opinion of Stinson Morrison Hecker LLP
     Based on the assumptions and limitations set forth herein, the QMLP
Representation Letter and other information provided to us by GP, the truth,
accuracy and completeness of all of which we are relying upon, it is our opinion
that 90% or more of the pro forma gross income of the Partnership for the six
months ending June 30, 2007,  would have constituted “qualifying income” within
the meaning of section 7704(d) of the Internal Revenue Code of 1986, as amended.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Opinion of Stinson Morrison Hecker LLP
     1. Each of GP, Issuer and Bluestem is a limited liability company or
limited partnership, as applicable, duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
liability company or limited partnership, as applicable, power and authority
(a) to own, lease and operate its properties, and to carry on its business as is
now being conducted, as described in QRC’s Form 10-K for the year ended
December 31, 2006, as amended, or in any subsequent filings with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934 and
(b) in the case of GP, to act as general partner of Issuer. Based solely upon
our review of the Certificates of Good Standing regarding GP, Issuer and
Bluestem identified on Annex I.B. hereto, each of GP, Issuer and Bluestem is
qualified to do business as a foreign limited liability company, and is in good
standing, under the laws of the State of Kansas and the State of Oklahoma. Based
solely upon our review of the Certificates of Good Standing regarding QRC
identified on Annex I.B. hereto, QRC is qualified to do business as a foreign
corporation, and is in good standing, under the laws of the State of Kansas and
the State of Oklahoma.
     2. Each of GP and Issuer has the limited liability company or limited
partnership, as applicable, power and authority to execute and deliver the
Transaction Documents to which it is a party and to consummate the Transactions
of GP or Issuer, as applicable, thereunder. The execution and delivery by each
of GP and Issuer of the Transaction Documents to which it is a party, and the
consummation by each of GP and Issuer of its Transactions thereunder, have been
duly and validly authorized by GP or Issuer, as applicable, and no other limited
liability company or limited partnership, as applicable, proceedings on the part
of GP or Issuer are necessary to authorize the Transaction Documents to which it
is a party or to consummate the Transactions of GP or Issuer, as applicable,
contemplated thereby. Each of the Transaction Documents to which GP or Issuer is
a party has been duly executed and delivered by GP or Issuer, as applicable and
each Transaction Document constitutes the valid and binding agreement of QRC, GP
and Issuer, as applicable, to which it is a party thereto, and is enforceable
against QRC, GP and Issuer, as applicable, in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.
     3. GP is the sole general partner of Issuer and, upon Closing, will own
276,531 General Partner Units representing a 2% general partner interest in
Issuer; and GP owns such General Partner Units free and clear of all liens,
encumbrances, security interests, charges and other claims (except for the
requirements of applicable securities laws and restrictions and requirements on
transferability described in the Transaction Documents) (i) in respect of which
a financing statement under the Uniform Commercial Code of Delaware naming GP as
debtor is on file as of a recent date in the office of the Secretary of State of
the State of Delaware (based solely upon our review of a specific search of such
Secretary of State) or (ii) otherwise known to us, without independent
investigation, other than those created by or arising under the

G-1



--------------------------------------------------------------------------------



 



Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”) and
except, in the case of either (i) or (ii), security interests created under the
GP’s financing agreements.
     4. GP owns the Incentive Distribution Rights free and clear of all liens,
encumbrances, security interests, charges and other claims (except for the
requirements of applicable securities laws and restrictions and requirements on
transferability described in the Transaction Documents) (i) in respect of which
a financing statement under the Uniform Commercial Code of Delaware naming GP as
debtor is on file as of a recent date in the office of the Secretary of State of
the State of Delaware (based solely upon our review of a specific search of such
Secretary of State) or (ii) otherwise known to us, without independent
investigation, other than those created by or arising under the Delaware LP Act
and except, in the case of either (i) or (ii), security interests created under
the GP’s financing agreements.
     5. Immediately after the Closing, the only issued and outstanding limited
partner interests of Issuer will consist of 8,614,866 Common Units, 35,134
Class A SubordinatedUnits, 4,900,000 Class B Subordinated Units and the
Incentive Distribution Rights. All outstanding Common Units, Class A
Subordinated Units, Class B Subordinated Units and Incentive Distribution Rights
and the partnership interests represented thereby outstanding prior to the
consummation of the Transactions have been duly authorized, validly issued in
accordance with the Partnership Agreement, fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Section 17-607 and Section 17-804 of the
Delaware LP Act). All Common Units being issued pursuant to the Purchase
Agreement and the partnership interests represented thereby have been duly
authorized and, when paid for, issued and delivered pursuant to the Purchase
Agreement, will be validly issued in accordance with the Partnership Agreement
and will be fully paid (to the extent required under the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by
Section 17-607 and Section 17-804 of the Delaware LP Act), free and clear of any
liens (other than those arising under the Transaction Documents or those created
by the Buyers), encumbrances, security interests, charges and other claims
(except for the requirements of applicable securities laws and restrictions and
requirements on transferability described in the Transaction Documents) (i) in
respect of which a financing statement under the Uniform Commercial Code of
Delaware naming GP as debtor is on file as of a recent date in the office of the
Secretary of State of the State of Delaware (based solely upon our review of a
specific search of such Secretary of State) or (ii) otherwise known to us,
without independent investigation, other than those created by or arising under
the Delaware LP Act.
     6. QRC owns the Class A Subordinated Units and the Class B Subordinated
Units of Issuer free and clear of all liens, encumbrances, security interests,
charges and other claims (except for the requirements of applicable securities
laws on transferability and for the restrictions and requirements contained in
the Transaction Documents) (i) in respect of which a financing statement under
the Uniform Commercial Code of Nevada naming QRC as debtor is on file as of a
recent date in the Office of the Secretary of State of the State of Nevada
(based solely upon our review of a specific search of such Secretary of State)
or (ii) otherwise known to us, without independent investigation, other than
those created by or arising under the Delaware LP Act, and except, in the case
of either (i) or (ii), security interests created under QRC’s financing
agreements.

G-2



--------------------------------------------------------------------------------



 



     7. QRC owns 850 Membership Interests in GP, and, to our knowledge, ACM owns
75 Membership Interests in GP and Swank owns 75 Membership Interests in GP. The
Membership Interests, and the equity interest in GP represented thereby, have
been duly authorized, validly issued in accordance with the GP Limited Liability
Company Agreement, fully paid (to the extent required under the GP Limited
Liability Company Agreement) and nonassessable (except as such nonassessability
may be affected by Section 18-607 and Section 18-804 of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”)), free and clear of any liens
(other than those arising under the Transaction Documents or those created by
ACM or Swank), encumbrances, security interests, charges and other claims
(except for the requirements of applicable securities laws and restrictions and
requirements on transferability described in the Transaction Documents) (i) in
respect of which a financing statement under the Uniform Commercial Code of
Delaware naming QRC as debtor is on file as of a recent date in the office of
the Secretary of State of the State of Delaware (based solely upon our review of
a specific search of such Secretary of State) or (ii) otherwise known to us,
without independent investigation, other than those created by or arising under
the Delaware LLC Act and except, in the case of either (i) or (ii), security
interests created under QRC’s financing agreements.
     8. Issuer is the sole member of Bluestem with a 100% membership interest in
Bluestem; such membership interest has been duly authorized and validly issued
in accordance with the Bluestem Limited Liability Company Agreement and is fully
paid (to the extent required under the Bluestem Limited Liability Company
Agreement) and nonassessable (except as such nonassessability may be affected by
Section 18-607 and Section 18-804 of the Delaware LLC Act); and Issuer owns such
membership interest free and clear of all liens, encumbrances, security
interests, charges or claims (except for the requirements of applicable
securities laws and the restrictions and requirements on transferability
contained in the Bluestem Limited Liability Company Agreement) (i) in respect of
which a financing statement under the Uniform Commercial Code of Delaware naming
Issuer as debtor is on file as of a recent date in the Office of the Secretary
of State of State of Delaware (based solely upon our review of a specific search
of such Secretary of State) or (ii) otherwise known to us, without independent
investigation, other than those created by or arising under the Delaware LLC Act
and except, in the case of either (i) or (ii), security interests created under
the Issuer’s financing agreements.
     9. The execution and delivery by each of QRC, GP and Issuer of each
Transaction Document to which it is a party do not, and the performance of its
obligations and the consummation of the Transactions of QRC, GP or Issuer, as
applicable, thereunder will not: (i) with respect to GP, conflict with, or
result in a breach of any provision of, the certificate of formation of GP or
the Limited Liability Company Agreement of GP; (ii) with respect to Issuer,
conflict with, or result in a breach of any provision of, the certificate of
limited partnership of Issuer or the Partnership Agreement; (iii) constitute a
default (or an event that with notice or lapse of time or both would become a
default), give rise to any right of termination, cancellation, amendment or
acceleration (with or without notice, lapse of time or both), or result in a
lien on any of the equity interests in GP or Issuer or any of their assets,
under any of the agreements set forth on Annex II to this opinion letter, except
as set forth in the Transaction Documents and except for security interests and
liens on any equity interests in Issuer or GP owned by QRC created under QRC’s
financing agreements or (iv) result in a violation of the Delaware LLC Act or
the Delaware LP Act, as applicable, or federal law or any order, judgment,
injunction, decree or other restriction, of which we have knowledge, of any
court or other governmental authority

G-3



--------------------------------------------------------------------------------



 



to which QRC, GP, or Issuer is subject or by which any property or asset of QRC,
GP or Issuer is bound or affected, which breaches, defaults, rights of
termination, cancellation, amendment or acceleration, liens or violations in the
case of clause (iii) or (iv) above would have, individually or in the aggregate,
a Material Adverse Effect or a QRC Material Adverse Effect, as the case may be;
provided, however, that no opinion is expressed pursuant to this paragraph with
respect to federal or state securities laws or other anti-fraud statutes, rules
or regulations.
     10. No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority under the
Delaware LLC Act or the Delaware LP Act, as applicable, or federal law is
necessary for the offering, issuance and sale by Issuer of the Indicated Units
being delivered at the Closing Date, the execution and delivery by each of QRC,
GP and Issuer of, and the performance of its obligations under, the Transaction
Documents to which it is a party or for the consummation by QRC, GP or Issuer of
the Transactions contemplated by such Transaction Documents, other than (i) in
connection with the Hart Scott Rodino pre-merger notification filed with the
Federal Trade Commission and the Department of Justice in connection with the
Asset Purchase, (ii) filings or registrations required pursuant to state or
federal securities laws, rules or regulations, as to which we do not express an
opinion, or pursuant to the rules or any stock exchange in connection with the
performance of the terms of the Registration Rights Agreement, as amended,
(iii) such declarations, filings, registrations, notices, authorizations,
consents or approvals (A) as have been obtained, made or given or (B) which, if
not obtained, made or given, would not have or be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect or a QRC Material
Adverse Effect, and (iv) such consents which (A) are of a routine or
administrative nature, (B) are not customarily obtained or made prior to the
consummation of transactions such as those contemplated by the Transaction
Documents and (C) are expected in the reasonable judgment of QRC, GP or Issuer,
as applicable, to be obtained or made in the ordinary course of business
subsequent to the consummation of the Transactions.
     11. Except as set forth in Section 4.10(b) of the Disclosure Schedules to
the Purchase Agreement, to our knowledge, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or any right to subscribe for or acquire, any
equity securities of GP, Issuer or Bluestem, nor is there any restriction upon
the voting or transfer of any equity securities of GP, Issuer or Bluestem,
pursuant to the Limited Liability Company Agreement of GP, the Partnership
Agreement or the Limited Liability Company Agreement of Bluestem, as applicable.
To our knowledge, other than those contained in the Transaction Documents, there
are no anti-dilution or price adjustment provisions applicable to Issuer’s
Partnership Interests or the GP’s Membership Interests.
     12. Neither the GP nor Issuer is an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     13. The issuance and sale of the Indicated Units pursuant to the Purchase
Agreement is exempt from the registration requirements of the Securities Act of
1933, as amended..

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of Opinion of Brownstein Hyatt Farber Schreck, P.C.
     1. QRC has been duly organized as a corporation, is validly existing and in
good standing under the laws of the State of Nevada, and has the requisite
corporate power and authority to own, lease and/or operate its properties and to
conduct its business as currently conducted.
     2. QRC has the corporate power and authority to execute and deliver the
Transaction Documents to which it is a party and to consummate the Transactions
contemplated thereby. The execution and delivery by QRC of the Transaction
Documents to which it is a party and the consummation of the Transactions
contemplated thereby have been duly authorized by QRC. Each of the Transaction
Documents to which QRC is a party have been duly executed and delivered by QRC.
     3. The execution and delivery by QRC, and the performance by QRC of its
obligations under, each of the Transaction Documents to which it is a party, and
the consummation of the Transactions contemplated thereby do not violate or
contravene the QRC Governing Documents, any Applicable Nevada Law, or any
Applicable Nevada Orders.
     4. No declaration, filing or registration with, or notice to, or consent,
approval, authorization or exemption from or of, any Nevada Governmental
Authorities is necessary under Applicable Nevada Law for the issuance and sale
of the Indicated Units by Issuer or for the consummation by QRC of the
Transactions contemplated under the Transaction Documents, other than (i) such
consents that have been obtained or made and (ii) such declarations, filings,
registrations, notices, authorizations, consents or approvals which, if not
obtained or made, would not have or be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect or a QRC Material Adverse Effect.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
Certificate of Issuer
     In connection with that Purchase Agreement, dated as of October 16, 2007
(this “Agreement”), made and entered into by and among Quest Midstream Partners,
L.P., a Delaware limited partnership (“Issuer”), Quest Midstream GP, LLC, a
Delaware limited liability company, Quest Resource Corporation, a Nevada
corporation, and Alerian Opportunity Partners IX, L.P., Bel Air MLP Energy
Infrastructure Fund, LP, Tortoise Capital Resources Corporation, Tortoise Gas
and Oil Corporation, Dalea Partners, LP, Hartz Capital MLP, LLC, ZLP Fund, L.P.,
KED MME Investment Partners, LP, Eagle Income Appreciation Partners, L.P., Eagle
Income Appreciation II, L.P., Citigroup Financial Products, Inc. and The
Northwestern Mutual Life Insurance Company, the undersigned, being the Chief
Executive Officer and Chief Financial Officer of Issuer, respectively, hereby
certify on behalf of the Issuer and not in any individual capacity that the
representations and warranties in Article IV of the Agreement are true and
correct as of the Closing as though made at that time (except for
representations and warranties that speak as of a specific date, which are true
and correct as of such specified date) without giving effect to or taking into
consideration the Acquired Entities (as defined below), the Asset Purchase or
any matter related thereto; provided however, that with respect to Section 4.5
only, as of the Closing, Section 4.5 is hereby amended as follows:
Except for Issuer’s ownership of (i) a 100% membership interest in Midcoast
Kansas Pipeline, L.L.C., a Delaware limited liability company (“MKP”), (ii) a
100% membership interest in Midcoast Kansas General Partner, L.L.C., a Delaware
limited liability company (“MKGP”), (iii) an indirect 100% ownership interest in
Enbridge Pipelines (KPC), a Kansas general partnership (“KPC” and collectively,
with MKP and MKGP, the “Acquired Entities”), and (iv) a 100% membership interest
in Bluestem, Issuer does not own or hold any equity ownership interest in any
other Person.

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
Certificate of QRC
     In connection with that Purchase Agreement, dated as of October 16, 2007
(this “Agreement”), made and entered into by and among Quest Midstream Partners,
L.P., a Delaware limited partnership, Quest Midstream GP, LLC, a Delaware
limited liability company, Quest Resource Corporation, a Nevada corporation
(“QRC”), and Alerian Opportunity Partners IX, L.P., Bel Air MLP Energy
Infrastructure Fund, LP, Tortoise Capital Resources Corporation, Tortoise Gas
and Oil Corporation, Dalea Partners, LP, Hartz Capital MLP, LLC, ZLP Fund, L.P.,
KED MME Investment Partners, LP, Eagle Income Appreciation Partners, L.P., Eagle
Income Appreciation II, L.P., Citigroup Financial Products, Inc. and The
Northwestern Mutual Life Insurance Company, the undersigned, being the Chief
Executive Officer and Chief Financial Officer of QRC, respectively, hereby
certify on behalf of QRC and not in any individual capacity that the
representations and warranties in Article III of the Agreement are true and
correct as of the Closing as though made at that time (except for
representations and warranties that speak as of a specific date, which are true
and correct as of such specified date) without giving effect to or taking into
consideration the Acquired Entities (as defined below), the Asset Purchase or
any matter related thereto. For purposes hereof, “Acquired Entities” means (i)
Midcoast Kansas Pipeline, L.L.C., a Delaware limited liability company,
(ii) Midcoast Kansas General Partner, L.L.C., a Delaware limited liability
company, and (iii) Enbridge Pipelines (KPC), a Kansas general partnership.

J-i